
	
		I
		112th CONGRESS
		2d Session
		H. R. 4263
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2012
			Mrs. Bono Mack (for
			 herself and Mrs. Blackburn) introduced
			 the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committees on
			 Oversight and Government
			 Reform, the
			 Judiciary, Armed
			 Services, and Select
			 Intelligence (Permanent Select), for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To improve information security, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Strengthening and Enhancing Cybersecurity by Using
			 Research, Education, Information, and Technology Act of
			 2012 or the SECURE IT Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Facilitating Sharing of Cyber Threat
				Information
					Sec. 101. Definitions.
					Sec. 102. Authorization to share cyber threat
				information.
					Sec. 103. Information sharing by the Federal
				Government.
					Sec. 104. Report on implementation.
					Sec. 105. Inspector General review.
					Sec. 106. Technical amendments.
					Sec. 107. Access to classified information.
					Title II—Coordination of Federal Information Security
				Policy
					Sec. 201. Coordination of Federal information security
				policy.
					Sec. 202. Management of information technology.
					Sec. 203. No new funding.
					Sec. 204. Technical and conforming amendments.
					Title III—Criminal Penalties
					Sec. 301. Penalties for fraud and related activity in
				connection with computers.
					Sec. 302. Trafficking in passwords.
					Sec. 303. Conspiracy and attempted computer fraud
				offenses.
					Sec. 304. Criminal and civil forfeiture for fraud and related
				activity in connection with computers.
					Sec. 305. Damage to critical infrastructure
				computers.
					Sec. 306. Limitation on actions involving unauthorized
				use.
					Title IV—Cybersecurity Research and Development
					Sec. 401. National High-Performance Computing Program planning
				and coordination.
					Sec. 402. Research in areas of national importance.
					Sec. 403. Program improvements.
					Sec. 404. Cloud computing services for research.
					Sec. 405. Cybersecurity university-industry task
				force.
					Sec. 406. Improving education of networking and information
				technology, including high-performance computing.
					Sec. 407. Conforming and technical amendments to the
				High-Performance Computing Act of 1991.
					Sec. 408. Federal Cyber Scholarship-for-Service
				program.
					Sec. 409. Study and analysis of certification and training of
				information infrastructure professionals.
					Sec. 410. Cybersecurity strategic research and development
				plan.
					Sec. 411. International cybersecurity technical
				standards.
					Sec. 412. Identity management research and
				development.
					Sec. 413. Federal cybersecurity research and development
				programs.
					Sec. 414. Cybersecurity automation and checklists for
				Government systems.
					Sec. 415. National Institute of Standards and Technology
				cybersecurity research and development.
				
			IFacilitating
			 Sharing of Cyber Threat Information
			101.DefinitionsIn this title:
				(1)AgencyThe
			 term agency has the meaning given the term in section 3502 of
			 title 44, United States Code.
				(2)Antitrust
			 lawsThe term antitrust laws—
					(A)has the meaning
			 given the term in section 1(a) of the Clayton Act (15 U.S.C. 12(a));
					(B)includes section 5
			 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent that section 5
			 of that Act applies to unfair methods of competition; and
					(C)includes any State
			 law that has the same intent and effect as the laws under subparagraphs (A) and
			 (B).
					(3)CountermeasureThe
			 term countermeasure means an automated or a manual action with
			 defensive intent to mitigate cyber threats.
				(4)Cyber threat
			 informationThe term cyber threat information means
			 information that may be indicative of or describes—
					(A)a technical or
			 operation vulnerability or a cyber threat mitigation measure;
					(B)an action or
			 operation to mitigate a cyber threat;
					(C)malicious
			 reconnaissance, including anomalous patterns of network activity that appear to
			 be transmitted for the purpose of gathering technical information related to a
			 cybersecurity threat;
					(D)a method of
			 defeating a technical control;
					(E)a method of
			 defeating an operational control;
					(F)network activity
			 or protocols known to be associated with a malicious cyber actor or that
			 signify malicious cyber intent;
					(G)a method of
			 causing a user with legitimate access to an information system or information
			 that is stored on, processed by, or transiting an information system to
			 inadvertently enable the defeat of a technical or operational control;
					(H)any other
			 attribute of a cybersecurity threat or cyber defense information that would
			 foster situational awareness of the United States cybersecurity posture, if
			 disclosure of such attribute or information is not otherwise prohibited by
			 law;
					(I)the actual or
			 potential harm caused by a cyber incident, including information exfiltrated
			 when it is necessary in order to identify or describe a cybersecurity threat;
			 or
					(J)any combination
			 thereof.
					(5)Cybersecurity
			 centerThe term cybersecurity center means the
			 Department of Defense Cyber Crime Center, the Intelligence Community Incident
			 Response Center, the United States Cyber Command Joint Operations Center, the
			 National Cyber Investigative Joint Task Force, the National Security
			 Agency/Central Security Service Threat Operations Center, the National
			 Cybersecurity and Communications Integration Center, and any successor
			 center.
				(6)Cybersecurity
			 systemThe term cybersecurity system means a system
			 designed or employed to ensure the integrity, confidentiality, or availability
			 of, or to safeguard, a system or network, including measures intended to
			 protect a system or network from—
					(A)efforts to
			 degrade, disrupt, or destroy such system or network; or
					(B)theft or
			 misappropriations of private or government information, intellectual property,
			 or personally identifiable information.
					(7)EntityThe
			 term entity means any private entity, non-Federal Government
			 agency or department, or State, tribal, or local government agency or
			 department (including an officer, employee, or agent thereof).
				(8)Information
			 securityThe term information security means
			 protecting information and information systems from disruption or unauthorized
			 access, use, disclosure, modification, or destruction in order to
			 provide—
					(A)integrity, by
			 guarding against improper information modification or destruction, including by
			 ensuring information nonrepudiation and authenticity;
					(B)confidentiality,
			 by preserving authorized restrictions on access and disclosure, including means
			 for protecting personal privacy and proprietary information; or
					(C)availability, by
			 ensuring timely and reliable access to and use of information.
					(9)Information
			 systemThe term information system has the meaning
			 given the term in section 3502 of title 44, United States Code.
				(10)Malicious
			 reconnaissanceThe term malicious reconnaissance
			 means a method for actively probing or passively monitoring an information
			 system for the purpose of discerning technical vulnerabilities of the
			 information system, if such method is associated with a known or suspected
			 cybersecurity threat.
				(11)Operational
			 controlThe term operational control means a
			 security control for an information system that primarily is implemented and
			 executed by people.
				(12)Operational
			 vulnerabilityThe term operational vulnerability
			 means any attribute of policy, process, or procedure that could enable or
			 facilitate the defeat of an operational control.
				(13)Private
			 entityThe term private entity means any individual
			 or any private group, organization, or corporation, including an officer,
			 employee, or agent thereof.
				(14)Technical
			 controlThe term technical control means a hardware
			 or software restriction on, or audit of, access or use of an information system
			 or information that is stored on, processed by, or transiting an information
			 system that is intended to ensure the confidentiality, integrity, or
			 availability of that system.
				(15)Technical
			 vulnerabilityThe term technical vulnerability means
			 any attribute of hardware or software that could enable or facilitate the
			 defeat of a technical control.
				102.Authorization
			 to share cyber threat information
				(a)Voluntary
			 disclosure
					(1)Private
			 entitiesNotwithstanding any other provision of law, a private
			 entity may, for the purpose of preventing, investigating, or otherwise
			 mitigating threats to information security, on its own networks, or as
			 authorized by another entity, on such entity’s networks, employ countermeasures
			 and use cybersecurity systems in order to obtain, identify, or otherwise
			 possess cyber threat information.
					(2)EntitiesNotwithstanding
			 any other provision of law, an entity may disclose cyber threat information
			 to—
						(A)a cybersecurity
			 center; or
						(B)any other entity
			 in order to assist with preventing, investigating, or otherwise mitigating
			 threats to information security.
						(3)Information
			 security providersIf the cyber threat information described in
			 paragraph (1) is obtained, identified, or otherwise possessed in the course of
			 providing information security products or services under contract to another
			 entity, that entity shall, at any time prior to disclosure of such information,
			 be given a reasonable opportunity to authorize or prevent such disclosure or to
			 request anonymization of such information.
					(b)Required
			 disclosure
					(1)In
			 generalAn entity providing electronic communication services,
			 remote computing services, or cybersecurity services under contract to a
			 Federal agency or department shall immediately provide to such agency or
			 department, and may provide to a cybersecurity center, any cyber threat
			 information directly related to such contract that is obtained, identified, or
			 otherwise possessed by such entity.
					(2)Disclosure to
			 cybersecurity centersA Federal agency or department receiving
			 cyber threat information under paragraph (1) shall immediately disclose such
			 information to a cybersecurity center.
					(3)Limitation on
			 ApplicationThis subsection shall not apply with respect to
			 services provided under a contract in effect on the date of the enactment of
			 this Act.
					(c)Information
			 shared with or provided to a cybersecurity centerCyber threat
			 information provided to a cybersecurity center under this section—
					(1)may be disclosed
			 to and used by, consistent with otherwise applicable law, any Federal agency or
			 department, component, officer, employee, or agent of the Federal Government
			 for a cybersecurity purpose, a national security purpose, or in order to
			 prevent, investigate, or prosecute any of the offenses listed in section 2516
			 of title 18, United States Code;
					(2)may, with the
			 prior written consent of the entity submitting such information, be disclosed
			 to and used by a State, tribal, or local government or government agency for
			 the purpose of protecting information systems, or in furtherance of preventing,
			 investigating, or prosecuting a criminal act, except that if the need for
			 immediate disclosure prevents obtaining written consent, such consent may be
			 provided orally with subsequent documentation of such consent;
					(3)shall be
			 considered the commercial, financial, or proprietary information of the entity
			 providing such information to the Federal Government and any disclosure outside
			 the Federal Government may only be made upon the prior written consent by such
			 entity and shall not constitute a waiver of any applicable privilege or
			 protection provided by law, except that if the need for immediate disclosure
			 prevents obtaining written consent, such consent may be provided orally with
			 subsequent documentation of such consent;
					(4)shall be deemed
			 voluntarily shared information and exempt from disclosure under section 552 of
			 title 5, United States Code, and any State, tribal, or local law requiring
			 disclosure of information or records;
					(5)shall be, without
			 discretion, withheld from the public under section 552(b)(3)(B) of title 5,
			 United States Code, and any State, tribal, or local law requiring disclosure of
			 information or records;
					(6)shall not be
			 subject to the rules of any Federal agency or department or any judicial
			 doctrine regarding ex parte communications with a decisionmaking
			 official;
					(7)shall not, if
			 subsequently provided to a State, tribal, or local government or government
			 agency, otherwise be disclosed or distributed to any entity by such State,
			 tribal, or local government or government agency without the prior written
			 consent of the entity submitting such information, notwithstanding any State,
			 tribal, or local law requiring disclosure of information or records, except
			 that if the need for immediate disclosure prevents obtaining written consent,
			 such consent may be provided orally with subsequent documentation of such
			 consent; and
					(8)shall not be
			 directly used by any Federal, State, tribal, or local department or agency to
			 regulate the lawful activities of an entity, including activities relating to
			 obtaining, identifying, or otherwise possessing cyber threat information,
			 except that the procedures required to be developed and implemented under this
			 title shall not be considered regulations within the meaning of this
			 paragraph.
					(d)Procedures
			 relating to information sharing with a cybersecurity centerNot
			 later than 60 days after the date of enactment of this Act, the heads of each
			 department or agency containing a cybersecurity center shall jointly develop,
			 promulgate, and submit to Congress procedures to ensure that cyber threat
			 information shared with or provided to—
					(1)a
			 cybersecurity center under this section—
						(A)may be submitted
			 to a cybersecurity center by an entity, to the greatest extent possible,
			 through a uniform, publicly available process or format that is easily
			 accessible on the Web site of such cybersecurity center, and that includes the
			 ability to provide relevant details about the cyber threat information and
			 written consent to any subsequent disclosures authorized by this
			 paragraph;
						(B)shall immediately
			 be further shared with each cybersecurity center in order to prevent,
			 investigate, or otherwise mitigate threats to information security across the
			 Federal Government;
						(C)is handled by the
			 Federal Government in a reasonable manner, including consideration of the need
			 to protect the privacy and civil liberties of individuals through anonymization
			 or other appropriate methods, while fully accomplishing the objectives of this
			 title; and
						(D)except as provided
			 in this section, shall only be used, disclosed, or handled in accordance with
			 the provisions of subsection (c); and
						(2)a
			 Federal agency or department under subsection (b) is provided immediately to a
			 cybersecurity center in order to prevent, investigate, or otherwise mitigate
			 threats to information security across the Federal Government.
					(e)Information
			 shared between private entities
					(1)In
			 generalA private entity sharing cyber threat information with
			 another private entity under this title may restrict the use or sharing of such
			 information by such other private entity.
					(2)Further
			 sharingCyber threat information shared by any private entity
			 with another private entity under this title—
						(A)shall only be
			 further shared in accordance with any restrictions placed on the sharing of
			 such information by the private entity authorizing such sharing, such as
			 appropriate anonymization of such information; and
						(B)may not be used by
			 any private entity to gain an unfair competitive advantage to the detriment of
			 the private entity authorizing the sharing of such information, except that the
			 conduct described in paragraph (3) shall not constitute unfair competitive
			 conduct.
						(3)Antitrust
			 exemptionThe exchange or provision of cyber threat information
			 or assistance between 2 or more private entities under this title shall not be
			 considered a violation of any provision of antitrust laws if exchanged or
			 provided in order to assist with—
						(A)facilitating the
			 prevention, investigation, or mitigation of threats to information security;
			 or
						(B)communicating or
			 disclosing of cyber threat information to help prevent, investigate or
			 otherwise mitigate the effects of a threat to information security.
						(f)Federal
			 preemption
					(1)In
			 generalThis section supersedes any statute or other law of a
			 State or political subdivision of a State that restricts or otherwise expressly
			 regulates an activity authorized under this section.
					(2)State law
			 enforcementNothing in this section shall be construed to
			 supercede any statute or other law of a State or political subdivision of a
			 State concerning the use of authorized law enforcement techniques.
					(3)Public
			 disclosureNo information shared with or provided to a State,
			 tribal, or local government or government agency pursuant to this section shall
			 be made publicly available pursuant to any State, tribal, or local law
			 requiring disclosure of information or records.
					(g)Civil and
			 criminal liability
					(1)General
			 protections
						(A)Private
			 entitiesNo cause of action shall lie or be maintained in any
			 court against any private entity for—
							(i)the
			 use of countermeasures and cybersecurity systems as authorized by this
			 title;
							(ii)the
			 use, receipt, or disclosure of any cyber threat information as authorized by
			 this title; or
							(iii)the subsequent
			 actions or inactions of any lawful recipient of cyber threat information
			 provided by such private entity.
							(B)EntitiesNo
			 cause of action shall lie or be maintained in any court against any entity
			 for—
							(i)the
			 use, receipt, or disclosure of any cyber threat information as authorized by
			 this title; or
							(ii)the
			 subsequent actions or inactions of any lawful recipient of cyber threat
			 information provided by such entity.
							(2)ConstructionNothing
			 in this subsection shall be construed as creating any immunity against, or
			 otherwise affecting, any action brought by the Federal Government, or any
			 agency or department thereof, to enforce any law, executive order, or procedure
			 governing the appropriate handling, disclosure, and use of classified
			 information.
					(h)Otherwise lawful
			 disclosuresNothing in this section shall be construed to limit
			 or prohibit otherwise lawful disclosures of communications, records, or other
			 information by a private entity to any other governmental or private entity not
			 covered under this section.
				(i)Whistleblower
			 protectionNothing in this Act shall be construed to preempt or
			 preclude any employee from exercising rights currently provided under any
			 whistleblower law, rule, or regulation.
				103.Information
			 sharing by the Federal Government
				(a)Classified
			 information
					(1)ProceduresConsistent
			 with the protection of intelligence sources and methods, and as otherwise
			 determined appropriate, the Director of National Intelligence and the Secretary
			 of Defense shall, in consultation with the heads of the appropriate Federal
			 departments or agencies, develop and promulgate procedures to facilitate and
			 promote—
						(A)the immediate
			 sharing, through the cybersecurity centers, of classified cyber threat
			 information in the possession of the Federal Government with appropriately
			 cleared representatives of any appropriate entity; and
						(B)the declassification and immediate sharing,
			 through the cybersecurity centers, with any entity or, if appropriate, public
			 availability of cyber threat information in the possession of the Federal
			 Government.
						(2)Handling of
			 classified informationThe procedures developed under paragraph
			 (1) shall ensure that each entity receiving classified cyber threat information
			 pursuant to this section has acknowledged in writing the ongoing obligation to
			 comply with all laws, executive orders, and procedures concerning the
			 appropriate handling, disclosure, or use of classified information.
					(b)Unclassified
			 cyber threat informationThe
			 head of each department or agency containing a cybersecurity center shall
			 jointly develop and promulgate procedures that ensure that, consistent with the
			 provisions of this section, unclassified cyber threat information, including
			 sensitive but unclassified cyber information, in the possession of the Federal
			 Government—
					(1)is shared in an
			 immediate and adequate manner with appropriate entities; and
					(2)if appropriate, is
			 made publicly available.
					(c)Development of
			 procedures
					(1)Existing
			 processesThe procedures developed under this section shall, to
			 the greatest extent possible, incorporate existing processes utilized by
			 sector-specific information sharing and analysis centers.
					(2)Coordination
			 with entitiesIn developing the procedures required under this
			 section, the Director of National Intelligence and the head of each department
			 or agency containing a cybersecurity center shall coordinate with appropriate
			 entities to ensure that protocols are implemented that will facilitate and
			 promote the sharing of cyber threat information by the Federal
			 Government.
					(d)Submission to
			 CongressNot later than 60 days after the date of enactment of
			 this Act, the Director of National Intelligence, in coordination with the
			 appropriate head of a department or an agency containing a cybersecurity
			 center, shall submit the procedures required by this section to
			 Congress.
				104.Report on
			 implementation
				(a)Content of
			 reportNot later than 1 year after the date of enactment of this
			 Act, and biennially thereafter, the heads of each department or agency
			 containing a cybersecurity center shall jointly submit, in coordination with
			 the privacy and civil liberties officials of such departments or agencies and
			 the Privacy and Civil Liberties Oversight Board, a detailed report to Congress
			 concerning the implementation of this title, including—
					(1)an assessment of
			 the sufficiency of the procedures developed under section 103 of this Act in
			 ensuring that cyber threat information in the possession of the Federal
			 Government is provided in an immediate and adequate manner to appropriate
			 entities or, if appropriate, is made publicly available;
					(2)an assessment of
			 whether information has been appropriately classified and an accounting of the
			 number of security clearances authorized by the Federal Government for purposes
			 of this title;
					(3)a
			 review of the type of cyber threat information shared with a cybersecurity
			 center under section 102 of this Act, including whether such information meets
			 the definition of cyber threat information under section 101, the degree to
			 which such information may impact the privacy and civil liberties of
			 individuals, and the adequacy of any steps taken to reduce such impact;
					(4)a
			 review of actions taken by the Federal Government based on information provided
			 to a cybersecurity center under section 102 of this Act, including the
			 appropriateness of any subsequent use under section 102(c)(1)(A) of this
			 Act;
					(5)a
			 description of any violations of the requirements of this title by the Federal
			 Government;
					(6)with respect to an
			 entity providing electronic communication services, remote computing service,
			 or cybersecurity services to a Federal agency or department, a description of
			 any violations of the requirements of subsection (b) or (c) of section 102 of
			 this Act related to the performance of such services;
					(7)a
			 classified list of entities that received classified information from the
			 Federal Government under section 103 of this Act and a description of any
			 indication that such information may not have been appropriately
			 handled;
					(8)a
			 summary of any breach of information security, if known, attributable to a
			 specific failure by the Federal Government to act on cyber threat information
			 in the possession of the Federal Government that resulted in substantial
			 economic harm or injury to a specific entity or the Federal Government;
			 and
					(9)any recommendation
			 for improvements or modifications to the authorities under this title.
					(b)Form of
			 reportThe report under subsection (a) shall be submitted in
			 unclassified form, but shall include a classified annex.
				105.Inspector
			 General review
				(a)In
			 generalThe Council of the Inspectors General on Integrity and
			 Efficiency may review compliance by the cybersecurity centers, and by any
			 Federal department or agency receiving cyber threat information from such
			 cybersecurity centers, with the procedures required under section 102.
				(b)ConsiderationsEach
			 review described in subsection (a) shall consider whether the Federal
			 Government has handled such cyber threat information in a reasonable manner,
			 including consideration of the need to protect the privacy and civil liberties
			 of individuals through anonymization or other appropriate methods, while fully
			 accomplishing the objectives of this title.
				(c)Submission to
			 congressThe Council shall provide the results of any review
			 conducted under this section to Congress no later than 30 days after the date
			 of completion of the review.
				106.Technical
			 amendmentsSection 552(b) of
			 title 5, United States Code, is amended—
				(1)in paragraph (8), by striking
			 or;
				(2)in paragraph (9),
			 by striking wells. and inserting wells; or;
			 and
				(3)by adding at the
			 end the following:
					
						(10)information
				shared with or provided to a cybersecurity center under section 102 of title I
				of the Strengthening and Enhancing
				Cybersecurity by Using Research, Education, Information, and Technology Act of
				2012.
						.
				107.Access to
			 classified information
				(a)Authorization
			 requiredNo person shall be provided with access to classified
			 information (as defined in section 6.1 of Executive Order 13526 (50 U.S.C. 435
			 note; relating to classified national security information)) relating to cyber
			 security threats or cyber security vulnerabilities under this title without the
			 appropriate security clearances.
				(b)Security
			 clearancesThe appropriate Federal agencies or departments shall,
			 consistent with applicable procedures and requirements, and if otherwise deemed
			 appropriate, assist an individual in timely obtaining an appropriate security
			 clearance where such individual has been determined to be eligible for such
			 clearance and has a need-to-know (as defined in section 6.1 of that Executive
			 Order) classified information to carry out this title.
				IICoordination of
			 Federal information security policy
			201.Coordination of
			 Federal information security policy
				(a)In
			 GeneralChapter 35 of title
			 44, United States Code, is amended by striking subchapters II and III and
			 inserting the following:
					
						IIInformation
				Security
							3551.PurposesThe purposes of this subchapter are—
								(1)to provide a comprehensive framework for
				ensuring the effectiveness of information security controls over information
				resources that support Federal operations and assets;
								(2)to recognize the
				highly networked nature of the current Federal computing environment and
				provide effective government-wide management of policies, directives,
				standards, and guidelines, as well as effective and nimble oversight of and
				response to information security risks, including coordination of information
				security efforts throughout the Federal civilian, national security, and law
				enforcement communities;
								(3)to provide for
				development and maintenance of controls required to protect agency information
				and information systems and contribute to the overall improvement of agency
				information security posture;
								(4)to provide for the
				development of tools and methods to assess and respond to real-time situational
				risk for Federal information system operations and assets; and
								(5)to provide a
				mechanism for improving agency information security programs through continuous
				monitoring of agency information systems and streamlined reporting requirements
				rather than overly prescriptive manual reporting.
								3552.DefinitionsIn this subchapter:
								(1)Adequate
				securityThe term adequate security means security
				commensurate with the risk and magnitude of the harm resulting from the
				unauthorized access to or loss, misuse, destruction, or modification of
				information.
								(2)AgencyThe
				term agency has the meaning given the term in section 3502 of
				title 44.
								(3)Cybersecurity
				centerThe term cybersecurity center means the
				Department of Defense Cyber Crime Center, the Intelligence Community Incident
				Response Center, the United States Cyber Command Joint Operations Center, the
				National Cyber Investigative Joint Task Force, the National Security
				Agency/Central Security Service Threat Operations Center, the National
				Cybersecurity and Communications Integration Center, and any successor
				center.
								(4)Cyber threat
				informationThe term cyber threat information means
				information that may be indicative of or describes—
									(A)a technical or
				operation vulnerability or a cyber threat mitigation measure;
									(B)an action or
				operation to mitigate a cyber threat;
									(C)malicious
				reconnaissance, including anomalous patterns of network activity that appear to
				be transmitted for the purpose of gathering technical information related to a
				cybersecurity threat;
									(D)a method of
				defeating a technical control;
									(E)a method of
				defeating an operational control;
									(F)network activity
				or protocols known to be associated with a malicious cyber actor or that may
				signify malicious intent;
									(G)a method of
				causing a user with legitimate access to an information system or information
				that is stored on, processed by, or transiting an information system to
				inadvertently enable the defeat of a technical or operational control;
									(H)any other
				attribute of a cybersecurity threat or information that would foster
				situational awareness of the United States security posture, if disclosure of
				such attribute or information is not otherwise prohibited by law;
									(I)the actual or
				potential harm caused by a cyber incident, including information exfiltrated
				when it is necessary in order to identify or describe a cybersecurity threat;
				or
									(J)any combination
				thereof.
									(5)DirectorThe
				term Director means the Director of the Office of Management and
				Budget unless otherwise specified.
								(6)Environment of
				operationThe term environment of operation means
				the information system and environment in which those systems operate,
				including changing threats, vulnerabilities, technologies, and missions and
				business practices.
								(7)Federal
				information systemThe term Federal information
				system means an information system used or operated by an executive
				agency, by a contractor of an executive agency, or by another organization on
				behalf of an executive agency.
								(8)IncidentThe
				term incident means an occurrence that—
									(A)actually or
				imminently jeopardizes the integrity, confidentiality, or availability of an
				information system or the information that system controls, processes, stores,
				or transmits; or
									(B)constitutes a
				violation of law or an imminent threat of violation of a law, a security
				policy, a security procedure, or an acceptable use policy.
									(9)Information
				resourcesThe term information resources has the
				meaning given the term in section 3502 of title 44.
								(10)Information
				securityThe term information security means
				protecting information and information systems from disruption or unauthorized
				access, use, disclosure, modification, or destruction in order to
				provide—
									(A)integrity, by
				guarding against improper information modification or destruction, including by
				ensuring information nonrepudiation and authenticity;
									(B)confidentiality,
				by preserving authorized restrictions on access and disclosure, including means
				for protecting personal privacy and proprietary information; or
									(C)availability, by
				ensuring timely and reliable access to and use of information.
									(11)Information
				systemThe term information system has the meaning
				given the term in section 3502 of title 44.
								(12)Information
				technologyThe term information technology has the
				meaning given the term in section 11101 of title 40.
								(13)Malicious
				reconnaissanceThe term malicious reconnaissance
				means a method for actively probing or passively monitoring an information
				system for the purpose of discerning technical vulnerabilities of the
				information system, if such method is associated with a known or suspected
				cybersecurity threat.
								(14)National
				security system
									(A)In
				generalThe term national security system means any
				information system (including any telecommunications system) used or operated
				by an agency or by a contractor of an agency, or other organization on behalf
				of an agency—
										(i)the function,
				operation, or use of which—
											(I)involves
				intelligence activities;
											(II)involves
				cryptologic activities related to national security;
											(III)involves command
				and control of military forces;
											(IV)involves
				equipment that is an integral part of a weapon or weapons system; or
											(V)subject to
				subparagraph (B), is critical to the direct fulfillment of military or
				intelligence missions; or
											(ii)is protected at
				all times by procedures established for information that have been specifically
				authorized under criteria established by an Executive Order or an Act of
				Congress to be kept classified in the interest of national defense or foreign
				policy.
										(B)LimitationSubparagraph
				(A)(i)(V) does not include a system that is to be used for routine
				administrative and business applications (including payroll, finance,
				logistics, and personnel management applications).
									(15)Operational
				controlThe term operational control means a
				security control for an information system that primarily is implemented and
				executed by people.
								(16)PersonThe
				term person has the meaning given the term in section 3502 of
				title 44.
								(17)SecretaryThe
				term Secretary means the Secretary of Commerce unless otherwise
				specified.
								(18)Security
				controlThe term security control means the
				management, operational, and technical controls, including safeguards or
				countermeasures, prescribed for an information system to protect the
				confidentiality, integrity, and availability of the system and its
				information.
								(19)Technical
				controlThe term technical control means a hardware
				or software restriction on, or audit of, access or use of an information system
				or information that is stored on, processed by, or transiting an information
				system that is intended to ensure the confidentiality, integrity, or
				availability of that system.
								3553.Federal
				information security authority and coordination
								(a)In
				generalThe Secretary, in consultation with the Secretary of
				Homeland Security, shall—
									(1)issue compulsory
				and binding policies and directives governing agency information security
				operations, and require implementation of such policies and directives,
				including—
										(A)policies and
				directives consistent with the standards and guidelines promulgated under
				section 11331 of title 40 to identify and provide information security
				protections prioritized and commensurate with the risk and impact resulting
				from the unauthorized access, use, disclosure, disruption, modification, or
				destruction of—
											(i)information
				collected or maintained by or on behalf of an agency; or
											(ii)information
				systems used or operated by an agency or by a contractor of an agency or other
				organization on behalf of an agency;
											(B)minimum
				operational requirements for Federal Government to protect agency information
				systems and provide common situational awareness across all agency information
				systems;
										(C)reporting
				requirements, consistent with relevant law, regarding information security
				incidents and cyber threat information;
										(D)requirements for
				agencywide information security programs;
										(E)performance
				requirements and metrics for the security of agency information systems;
										(F)training
				requirements to ensure that agencies are able to fully and timely comply with
				the policies and directives issued by the Secretary under this
				subchapter;
										(G)training
				requirements regarding privacy, civil rights, and civil liberties, and
				information oversight for agency information security personnel;
										(H)requirements for
				the annual reports to the Secretary under section 3554(d);
										(I)any other
				information security operations or information security requirements as
				determined by the Secretary in coordination with relevant agency heads;
				and
										(J)coordinating the
				development of standards and guidelines under section 20 of the National
				Institute of Standards and Technology Act (15 U.S.C. 278g–3) with agencies and
				offices operating or exercising control of national security systems (including
				the National Security Agency) to assure, to the maximum extent feasible, that
				such standards and guidelines are complementary with standards and guidelines
				developed for national security systems;
										(2)review the
				agencywide information security programs under section 3554; and
									(3)designate an
				individual or an entity at each cybersecurity center, among other
				responsibilities—
										(A)to receive reports
				and information about information security incidents, cyber threat information,
				and deterioration of security control affecting agency information systems;
				and
										(B)to act on or share
				the information under subparagraph (A) in accordance with this
				subchapter.
										(b)ConsiderationsWhen
				issuing policies and directives under subsection (a), the Secretary shall
				consider any applicable standards or guidelines developed by the National
				Institute of Standards and Technology under section 11331 of title 40.
								(c)Limitation of
				authorityThe authorities of the Secretary under this section
				shall not apply to national security systems. Information security policies,
				directives, standards and guidelines for national security systems shall be
				overseen as directed by the President and, in accordance with that direction,
				carried out under the authority of the heads of agencies that operate or
				exercise authority over such national security systems.
								(d)Statutory
				constructionNothing in this subchapter shall be construed to
				alter or amend any law regarding the authority of any head of an agency over
				such agency.
								3554.Agency
				responsibilities
								(a)In
				generalThe head of each agency shall—
									(1)be responsible
				for—
										(A)complying with the
				policies and directives issued under section 3553;
										(B)providing
				information security protections commensurate with the risk resulting from
				unauthorized access, use, disclosure, disruption, modification, or destruction
				of—
											(i)information
				collected or maintained by the agency or by a contractor of an agency or other
				organization on behalf of an agency; and
											(ii)information
				systems used or operated by an agency or by a contractor of an agency or other
				organization on behalf of an agency;
											(C)complying with the
				requirements of this subchapter, including—
											(i)information
				security standards and guidelines promulgated under section 11331 of title
				40;
											(ii)for any national
				security systems operated or controlled by that agency, information security
				policies, directives, standards and guidelines issued as directed by the
				President; and
											(iii)for any
				non-national security systems operated or controlled by that agency,
				information security policies, directives, standards and guidelines issued
				under section 3553;
											(D)ensuring that
				information security management processes are integrated with agency strategic
				and operational planning processes;
										(E)reporting and
				sharing, for an agency operating or exercising control of a national security
				system, information about information security incidents, cyber threat
				information, and deterioration of security controls to the individual or entity
				designated at each cybersecurity center and to other appropriate entities
				consistent with policies and directives for national security systems issued as
				directed by the President; and
										(F)reporting and
				sharing, for those agencies operating or exercising control of non-national
				security systems, information about information security incidents, cyber
				threat information, and deterioration of security controls to the individual or
				entity designated at each cybersecurity center and to other appropriate
				entities consistent with policies and directives for non-national security
				systems as prescribed under section 3553(a); including information to assist
				the Secretary of Homeland Security with carrying out the ongoing security
				analysis under section 3555;
										(2)ensure that each
				senior agency official provides information security for the information and
				information systems that support the operations and assets under the senior
				agency official's control, including by—
										(A)assessing the risk
				and impact that could result from the unauthorized access, use, disclosure,
				disruption, modification, or destruction of such information or information
				systems;
										(B)determining the
				level of information security appropriate to protect such information and
				information systems in accordance with policies and directives issued under
				section 3553(a), and standards and guidelines promulgated under section 11331
				of title 40 for information security classifications and related
				requirements;
										(C)implementing
				policies, procedures, and capabilities to reduce risks to an acceptable level
				in a cost-effective manner;
										(D)actively
				monitoring the effective implementation of information security controls and
				techniques; and
										(E)reporting
				information about information security incidents, cyber threat information, and
				deterioration of security controls in a timely and adequate manner to the
				entity designated under section 3553(a)(3) in accordance with paragraph
				(1);
										(3)assess and
				maintain the resiliency of information technology systems critical to agency
				mission and operations;
									(4)designate the
				agency Inspector General (or an independent entity selected in consultation
				with the Director and the Council of Inspectors General on Integrity and
				Efficiency if the agency does not have an Inspector General) to conduct the
				annual independent evaluation required under section 3556, and allow the agency
				Inspector General to contract with an independent entity to perform such
				evaluation;
									(5)delegate to the
				Chief Information Officer or equivalent (or to a senior agency official who
				reports to the Chief Information Officer or equivalent)—
										(A)the authority and
				primary responsibility to implement an agencywide information security program;
				and
										(B)the authority to
				provide information security for the information collected and maintained by
				the agency (or by a contractor, other agency, or other source on behalf of the
				agency) and for the information systems that support the operations, assets,
				and mission of the agency (including any information system provided or managed
				by a contractor, other agency, or other source on behalf of the agency);
										(6)delegate to the
				appropriate agency official (who is responsible for a particular agency system
				or subsystem) the responsibility to ensure and enforce compliance with all
				requirements of the agency’s agencywide information security program in
				coordination with the Chief Information Officer or equivalent (or the senior
				agency official who reports to the Chief Information Officer or equivalent)
				under paragraph (5);
									(7)ensure that an
				agency has trained personnel who have obtained any necessary security
				clearances to permit them to assist the agency in complying with this
				subchapter;
									(8)ensure that the
				Chief Information Officer or equivalent (or the senior agency official who
				reports to the Chief Information Officer or equivalent) under paragraph (5), in
				coordination with other senior agency officials, reports to the agency head on
				the effectiveness of the agencywide information security program, including the
				progress of any remedial actions; and
									(9)ensure that the
				Chief Information Officer or equivalent (or the senior agency official who
				reports to the Chief Information Officer or equivalent) under paragraph (5) has
				the necessary qualifications to administer the functions described in this
				subchapter and has information security duties as a primary duty of that
				official.
									(b)Chief
				Information OfficersEach Chief Information Officer or equivalent
				(or the senior agency official who reports to the Chief Information Officer or
				equivalent) under subsection (a)(5) shall—
									(1)establish and
				maintain an enterprise security operations capability that on a continuous
				basis—
										(A)detects, reports,
				contains, mitigates, and responds to information security incidents that impair
				adequate security of the agency’s information or information system in a timely
				manner and in accordance with the policies and directives under section 3553;
				and
										(B)reports any
				information security incident under subparagraph (A) to the entity designated
				under section 3555;
										(2)develop, maintain,
				and oversee an agencywide information security program;
									(3)develop, maintain,
				and oversee information security policies, procedures, and control techniques
				to address applicable requirements, including requirements under section 3553
				of this title and section 11331 of title 40; and
									(4)train and oversee
				the agency personnel who have significant responsibility for information
				security with respect to that responsibility.
									(c)Agencywide
				information security programs
									(1)In
				generalEach agencywide information security program under
				subsection (b)(2) shall include—
										(A)security
				engineering throughout the development and acquisition lifecycle;
										(B)security testing
				commensurate with risk and impact;
										(C)mitigation of
				deterioration of security controls commensurate with risk and impact;
										(D)risk-based
				continuous monitoring of the operational status and security of agency
				information systems to enable evaluation of the effectiveness of and compliance
				with information security policies, procedures, and practices, including a
				relevant and appropriate selection of security controls of information systems
				identified in the inventory under section 3505(c);
										(E)operation of
				appropriate technical capabilities in order to detect, mitigate, report, and
				respond to information security incidents, cyber threat information, and
				deterioration of security controls in a manner that is consistent with the
				policies and directives under section 3553, including—
											(i)mitigating risks
				associated with such information security incidents;
											(ii)notifying and
				consulting with the entity designated under section 3555; and
											(iii)notifying and
				consulting with, as appropriate—
												(I)law enforcement
				and the relevant Office of the Inspector General; and
												(II)any other entity,
				in accordance with law and as directed by the President;
												(F)a process to
				ensure that remedial action is taken to address any deficiencies in the
				information security policies, procedures, and practices of the agency;
				and
										(G)a plan and
				procedures to ensure the continuity of operations for information systems that
				support the operations and assets of the agency.
										(2)Risk management
				strategiesEach agencywide information security program under
				subsection (b)(2) shall include the development and maintenance of a risk
				management strategy for information security. The risk management strategy
				shall include—
										(A)consideration of
				information security incidents, cyber threat information, and deterioration of
				security controls; and
										(B)consideration of
				the consequences that could result from the unauthorized access, use,
				disclosure, disruption, modification, or destruction of information and
				information systems that support the operations and assets of the agency,
				including any information system provided or managed by a contractor, other
				agency, or other source on behalf of the agency.
										(3)Policies and
				proceduresEach agencywide information security program under
				subsection (b)(2) shall include policies and procedures that—
										(A)are based on the
				risk management strategy under paragraph (2);
										(B)reduce information
				security risks to an acceptable level in a cost-effective manner;
										(C)ensure that
				cost-effective and adequate information security is addressed throughout the
				life cycle of each agency information system; and
										(D)ensure compliance
				with—
											(i)this subchapter;
				and
											(ii)any other
				applicable requirements.
											(4)Training
				requirementsEach agencywide information security program under
				subsection (b)(2) shall include information security, privacy, civil rights,
				civil liberties, and information oversight training that meets any applicable
				requirements under section 3553. The training shall inform each information
				security personnel that has access to agency information systems (including
				contractors and other users of information systems that support the operations
				and assets of the agency) of—
										(A)the information
				security risks associated with the information security personnel's activities;
				and
										(B)the individual's
				responsibility to comply with the agency policies and procedures that reduce
				the risks under subparagraph (A).
										(d)Annual
				reportEach agency shall submit a report annually to the
				Secretary of Homeland Security on its agencywide information security program
				and information systems.
								3555.Multiagency
				ongoing threat assessment
								(a)PurposeThe
				purpose of this section is to provide a framework for each agency to provide to
				the designee of the Secretary of Homeland Security under subsection (b)—
									(1)timely and
				actionable cyber threat information; and
									(2)information on the
				environment of operation of an agency information system.
									(b)DesigneeThe
				Secretary of Homeland Security shall designate an entity within the Department
				of Homeland Security—
									(1)to conduct ongoing
				security analysis concerning agency information systems—
										(A)based on cyber
				threat information;
										(B)based on agency
				information system and environment of operation changes, including—
											(i)an
				ongoing evaluation of the information system security controls; and
											(ii)the security
				state, risk level, and environment of operation of an agency information
				system, including—
												(I)a change in risk
				level due to a new cyber threat;
												(II)a change
				resulting from a new technology;
												(III)a change
				resulting from the agency's mission; and
												(IV)a change
				resulting from the business practice; and
												(C)using automated
				processes to the maximum extent possible—
											(i)to
				increase information system security;
											(ii)to reduce
				paper-based reporting requirements; and
											(iii)to maintain
				timely and actionable knowledge of the state of the information system
				security.
											(2)StandardsThe
				National Institute of Standards and Technology may promulgate standards, in
				coordination with the Secretary of Homeland Security, to assist an agency with
				its duties under this section.
									(3)ComplianceThe
				head of each appropriate agency shall be responsible for ensuring compliance
				with this section. The Secretary of Homeland Security, in consultation with the
				head of each appropriate agency, shall—
										(A)monitor compliance
				under this section;
										(B)develop a timeline
				for each agency—
											(i)to
				adopt any technology, system, or method that facilitates continuous monitoring
				of an agency information system; and
											(ii)to adopt any
				technology, system, or method that satisfies a requirement under this
				section.
											(4)Limitation of
				AuthorityThe authorities of the Secretary of Homeland Security
				under this section shall not apply to national security systems.
									(5)ReportNot
				later than 6 months after the date of enactment of the
				Strengthening and Enhancing Cybersecurity by
				Using Research, Education, Information, and Technology Act of
				2012, the Secretary of Homeland Security shall report to Congress
				each agency's status toward implementing this section.
									3556.Independent
				evaluations
								(a)In
				generalThe Council of
				Inspectors General on Integrity and Efficiency, in consultation with the
				Director and the Secretary of Homeland Security, the Secretary of Commerce, and
				the Secretary of Defense, shall issue and maintain criteria for the timely,
				cost-effective, risk-based, and independent evaluation of each agencywide
				information security program (and practices) to determine the effectiveness of
				the agencywide information security program (and practices). The criteria shall
				include measures to assess any conflicts of interest in the performance of the
				evaluation and whether the agencywide information security program includes
				appropriate safeguards against disclosure of information where such disclosure
				may adversely affect information security.
								(b)Annual
				independent evaluationsEach
				agency shall perform an annual independent evaluation of its agencywide
				information security program (and practices) in accordance with the criteria
				under subsection (a).
								(c)Distribution of
				reportsNot later than 30
				days after receiving an independent evaluation under subsection (b), each
				agency head shall transmit a copy of the independent evaluation to the
				Secretary of Homeland Security, the Secretary of Commerce, and the Secretary of
				Defense.
								(d)National
				security systemsEvaluations
				involving national security systems shall be conducted as directed by
				President.
								3557.National
				security systems.The head of
				each agency operating or exercising control of a national security system shall
				be responsible for ensuring that the agency—
								(1)provides information security protections
				commensurate with the risk and magnitude of the harm resulting from the
				unauthorized access, use, disclosure, disruption, modification, or destruction
				of the information contained in such system; and
								(2)implements information security policies
				and practices as required by standards and guidelines for national security
				systems, issued in accordance with law and as directed by the
				President.
								.
				(b)Savings
			 Provisions
					(1)Policy and
			 compliance guidancePolicy
			 and compliance guidance issued by the Director before the date of enactment of
			 this Act under section 3543(a)(1) of title 44, United States Code, (as in
			 effect on the day before the date of enactment of this Act) shall continue in
			 effect, according to its terms, until modified, terminated, superseded, or
			 repealed pursuant to section 3553(a)(1) of title 44, United States Code.
					(2)Standards and
			 guidelinesStandards and
			 guidelines issued by the Secretary of Commerce or by the Director before the
			 date of enactment of this Act under section 11331(a)(1) of title 40, United
			 States Code, (as in effect on the day before the date of enactment of this Act)
			 shall continue in effect, according to their terms, until modified, terminated,
			 superseded, or repealed pursuant to section 11331(a)(1) of title 40, United
			 States Code, as amended by this Act.
					(c)Technical and
			 conforming amendments
					(1)Chapter
			 analysisThe chapter analysis
			 for chapter 35 of title 44, United States Code, is amended—
						(A)by striking the items relating to sections
			 3531 through 3538;
						(B)by striking the items relating to sections
			 3541 through 3549; and
						(C)by inserting the following:
							
								
									3551. Purposes.
									3552. Definitions.
									3553. Federal information
				security authority and coordination.
									3554. Agency
				responsibilities.
									3555. Multiagency ongoing
				threat assessment.
									3556. Independent
				evaluations.
									3557. National security
				systems.
								
								.
						(2)Other
			 references
						(A)Section 1001(c)(1)(A) of the Homeland
			 Security Act of 2002 (6 U.S.C. 511(1)(A)) is amended by striking section
			 3532(3) and inserting section 3552.
						(B)Section 2222(j)(5) of title 10, United
			 States Code, is amended by striking section 3542(b)(2) and
			 inserting section 3552.
						(C)Section 2223(c)(3) of title 10, United
			 States Code, is amended, by striking section 3542(b)(2) and
			 inserting section 3552.
						(D)Section 2315 of title 10, United States
			 Code, is amended by striking section 3542(b)(2) and inserting
			 section 3552.
						(E)Section 20 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278g–3) is amended—
							(i)in subsection (a)(2), by striking
			 section 3532(b)(2) and inserting section
			 3552;
							(ii)in
			 subsection (c)(3), by striking Director of the Office of Management and
			 Budget and inserting Secretary of Commerce;
							(iii)in
			 subsection (d)(1), by striking Director of the Office of Management and
			 Budget and inserting Secretary of Commerce;
							(iv)in
			 subsection (d)(8) by striking Director of the Office of Management and
			 Budget and inserting Secretary of Commerce;
							(v)in
			 subsection (d)(8), by striking submitted to the Director and
			 inserting submitted to the Secretary;
							(vi)in
			 subsection (e)(2), by striking section 3532(1) of such title and
			 inserting section 3552 of title 44; and
							(vii)in
			 subsection (e)(5), by striking section 3532(b)(2) of such title
			 and inserting section 3552 of title 44.
							(F)Section 8(d)(1) of the Cyber Security
			 Research and Development Act (15 U.S.C. 7406(d)(1)) is amended by striking
			 section 3534(b) and inserting section
			 3554(b)(2).
						202.Management of
			 information technology
				(a)In
			 generalSection 11331 of
			 title 40, United States Code, is amended to read as follows:
					
						11331.Responsibilities
				for Federal information systems standards
							(a)Standards and
				guidelines
								(1)Authority to
				prescribeExcept as provided
				under paragraph (2), the Secretary of Commerce shall prescribe standards and
				guidelines pertaining to Federal information systems—
									(A)in consultation with the Secretary of
				Homeland Security; and
									(B)on the basis of standards and guidelines
				developed by the National Institute of Standards and Technology under
				paragraphs (2) and (3) of section 20(a) of the National Institute of Standards
				and Technology Act (15 U.S.C. 278g–3(a)(2) and (a)(3)).
									(2)National
				security systemsStandards
				and guidelines for national security systems shall be developed, prescribed,
				enforced, and overseen as otherwise authorized by law and as directed by the
				President.
								(b)Mandatory
				standards and guidelines
								(1)Authority to
				make mandatory standards and guidelinesThe Secretary of Commerce shall make
				standards and guidelines under subsection (a)(1) compulsory and binding to the
				extent determined necessary by the Secretary of Commerce to improve the
				efficiency of operation or security of Federal information systems.
								(2)Required
				mandatory standards and guidelines
									(A)In
				generalStandards and
				guidelines under subsection (a)(1) shall include information security standards
				that—
										(i)provide minimum information security
				requirements as determined under section 20(b) of the National Institute of
				Standards and Technology Act (15 U.S.C. 278g–3(b)); and
										(ii)are otherwise necessary to improve the
				security of Federal information and information systems.
										(B)Binding
				effectInformation security
				standards under subparagraph (A) shall be compulsory and binding.
									(c)Exercise of
				authorityTo ensure fiscal
				and policy consistency, the Secretary of Commerce shall exercise the authority
				conferred by this section subject to direction by the President and in
				coordination with the Director.
							(d)Application of
				more stringent standards and guidelinesThe head of an executive agency may employ
				standards for the cost-effective information security for information systems
				within or under the supervision of that agency that are more stringent than the
				standards and guidelines the Secretary of Commerce prescribes under this
				section if the more stringent standards and guidelines—
								(1)contain at least the applicable standards
				and guidelines made compulsory and binding by the Secretary of Commerce;
				and
								(2)are otherwise consistent with the policies,
				directives, and implementation memoranda issued under section 3553(a) of title
				44.
								(e)Decisions on
				promulgation of standards and guidelinesThe decision by the Secretary of Commerce
				regarding the promulgation of any standard or guideline under this section
				shall occur not later than 6 months after the date of submission of the
				proposed standard to the Secretary of Commerce by the National Institute of
				Standards and Technology under section 20 of the National Institute of
				Standards and Technology Act (15 U.S.C. 278g–3).
							(f)Notice and
				commentA decision by the
				Secretary of Commerce to significantly modify, or not promulgate, a proposed
				standard submitted to the Secretary by the National Institute of Standards and
				Technology under section 20 of the National Institute of Standards and
				Technology Act (15 U.S.C. 278g–3) shall be made after the public is given an
				opportunity to comment on the Secretary’s proposed decision.
							(g)DefinitionsIn this section:
								(1)Federal
				information systemThe term
				Federal information system has the meaning given the term in
				section 3552 of title 44.
								(2)Information
				securityThe term
				information security has the meaning given the term in section
				3552 of title 44.
								(3)National
				security systemThe term
				national security system has the meaning given the term in section
				3552 of title
				44.
								.
				203.No new
			 fundingAn applicable Federal
			 agency shall carry out the provisions of this title with existing facilities
			 and funds otherwise available, through such means as the head of the agency
			 considers appropriate.
			204.Technical and
			 conforming amendmentsSection
			 21(b) of the National Institute of Standards and Technology Act (15 U.S.C.
			 278g–4(b)) is amended—
				(1)in paragraph (2), by striking and
			 the Director of the Office of Management and Budget and inserting
			 , the Secretary of Commerce, and the Secretary of Homeland
			 Security; and
				(2)in paragraph (3),
			 by inserting , the Secretary of Homeland Security, after
			 the Secretary of Commerce.
				IIICriminal
			 penalties
			301.Penalties for
			 fraud and related activity in connection with computersSection 1030(c) of title 18, United States
			 Code, is amended to read as follows:
				
					(c)The punishment for an offense under
				subsection (a) or (b) of this section is—
						(1)a fine under this title or imprisonment for
				not more than 20 years, or both, in the case of an offense under subsection
				(a)(1) of this section;
						(2)(A)except as provided in subparagraph (B), a
				fine under this title or imprisonment for not more than 3 years, or both, in
				the case of an offense under subsection (a)(2); or
							(B)a
				fine under this title or imprisonment for not more than ten years, or both, in
				the case of an offense under subsection (a)(2) of this section, if—
								(i)the offense was committed for purposes of
				commercial advantage or private financial gain;
								(ii)the offense was committed in the
				furtherance of any criminal or tortuous act in violation of the Constitution or
				laws of the United States, or of any State; or
								(iii)the value of the information obtained, or
				that would have been obtained if the offense was completed, exceeds
				$5,000;
								(3)a fine under this title or imprisonment for
				not more than 10 years, or both, in the case of an offense under subsection
				(a)(3) of this section;
						(4)a fine under this title or imprisonment of
				not more than 20 years, or both, in the case of an offense under subsection
				(a)(4) of this section;
						(5)(A)except as provided in subparagraph (C), a
				fine under this title, imprisonment for not more than 20 years, or both, in the
				case of an offense under subsection (a)(5)(A) of this section, if the offense
				caused—
								(i)loss to 1 or more persons during any 1-year
				period (and, for purposes of an investigation, prosecution, or other proceeding
				brought by the United States only, loss resulting from a related course of
				conduct affecting 1 or more other protected computers) aggregating at least
				$5,000 in value;
								(ii)the modification or impairment, or
				potential modification or impairment, of the medical examination, diagnosis,
				treatment, or care of 1 or more individuals;
								(iii)physical injury to any person;
								(iv)a threat to public health or safety;
								(v)damage affecting a computer used by, or on
				behalf of, an entity of the United States Government in furtherance of the
				administration of justice, national defense, or national security; or
								(vi)damage affecting 10 or more protected
				computers during any 1-year period;
								(B)a
				fine under this title, imprisonment for not more than 20 years, or both, in the
				case of an offense under subsection (a)(5)(B), if the offense caused a harm
				provided in clause (i) through (vi) of subparagraph (A) of this
				subsection;
							(C)if
				the offender attempts to cause or knowingly or recklessly causes death from
				conduct in violation of subsection (a)(5)(A), a fine under this title,
				imprisonment for any term of years or for life, or both;
							(D)a
				fine under this title, imprisonment for not more than 10 years, or both, for
				any other offense under subsection (a)(5);
							(E)a
				fine under this title or imprisonment for not more than 10 years, or both, in
				the case of an offense under subsection (a)(6) of this section; or
							(F)a
				fine under this title or imprisonment for not more than 10 years, or both, in
				the case of an offense under subsection (a)(7) of this
				section.
							.
			302.Trafficking in
			 passwordsSection 1030(a)(6)
			 of title 18, United States Code, is amended to read as follows:
				
					(6)knowingly and with intent to defraud
				traffics (as defined in section 1029) in any password or similar information or
				means of access through which a protected computer (as defined in subparagraphs
				(A) and (B) of subsection (e)(2)) may be accessed without
				authorization.
					.
			303.Conspiracy and
			 attempted computer fraud offensesSection 1030(b) of title 18, United States
			 Code, is amended by inserting as if for the completed offense
			 after punished as provided.
			304.Criminal and
			 civil forfeiture for fraud and related activity in connection with
			 computersSection 1030 of
			 title 18, United States Code, is amended by striking subsections (i) and (j)
			 and inserting the following:
				
					(i)Criminal
				forfeiture
						(1)The court, in imposing sentence on any
				person convicted of a violation of this section, or convicted of conspiracy to
				violate this section, shall order, in addition to any other sentence imposed
				and irrespective of any provision of State law, that such person forfeit to the
				United States—
							(A)such person’s interest in any property,
				real or personal, that was used, or intended to be used, to commit or
				facilitate the commission of such violation; and
							(B)any property, real or personal,
				constituting or derived from any gross proceeds, or any property traceable to
				such property, that such person obtained, directly or indirectly, as a result
				of such violation.
							(2)The criminal forfeiture of property under
				this subsection, including any seizure and disposition of the property, and any
				related judicial or administrative proceeding, shall be governed by the
				provisions of section 413 of the Comprehensive Drug Abuse Prevention and
				Control Act of 1970 (21 U.S.C. 853), except subsection (d) of that
				section.
						(j)Civil
				forfeiture
						(1)The following shall be subject to
				forfeiture to the United States and no property right, real or personal, shall
				exist in them:
							(A)Any property, real or personal, that was
				used, or intended to be used, to commit or facilitate the commission of any
				violation of this section, or a conspiracy to violate this section.
							(B)Any property, real or personal,
				constituting or derived from any gross proceeds obtained directly or
				indirectly, or any property traceable to such property, as a result of the
				commission of any violation of this section, or a conspiracy to violate this
				section.
							(2)Seizures and forfeitures under this
				subsection shall be governed by the provisions in chapter 46 relating to civil
				forfeitures, except that such duties as are imposed on the Secretary of the
				Treasury under the customs laws described in section 981(d) shall be performed
				by such officers, agents and other persons as may be designated for that
				purpose by the Secretary of Homeland Security or the Attorney
				General.
						.
			305.Damage to
			 critical infrastructure computers
				(a)In
			 generalChapter 47 of title 18, United States Code, is amended by
			 inserting after section 1030 the following:
					
						1030A.Aggravated
				damage to a critical infrastructure computer
							(a)DefinitionsIn
				this section—
								(1)the term
				computer has the meaning given the term in section 1030;
								(2)the term
				critical infrastructure computer means a computer that manages or
				controls systems or assets vital to national defense, national security,
				national economic security, public health or safety, or any combination of
				those matters, whether publicly or privately owned or operated,
				including—
									(A)gas and oil
				production, storage, conversion, and delivery systems;
									(B)water supply
				systems;
									(C)telecommunication
				networks;
									(D)electrical power
				generation and delivery systems;
									(E)finance and
				banking systems;
									(F)emergency
				services;
									(G)transportation
				systems and services; and
									(H)government
				operations that provide essential services to the public; and
									(3)the term
				damage has the meaning given the term in section 1030.
								(b)OffenseIt
				shall be unlawful, during and in relation to a felony violation of section
				1030, to knowingly cause or attempt to cause damage to a critical
				infrastructure computer if the damage results in (or, in the case of an
				attempt, if completed, would have resulted in) the substantial
				impairment—
								(1)of the operation
				of the critical infrastructure computer; or
								(2)of the critical
				infrastructure associated with the computer.
								(c)PenaltyAny
				person who violates subsection (b) shall be—
								(1)fined under this
				title;
								(2)imprisoned for not
				less than 3 years but not more than 20 years; or
								(3)penalized under
				paragraphs (1) and (2).
								(d)Consecutive
				sentenceNotwithstanding any other provision of law—
								(1)a court shall not
				place on probation any person convicted of a violation of this section;
								(2)except as provided
				in paragraph (4), no term of imprisonment imposed on a person under this
				section shall run concurrently with any other term of imprisonment, including
				any term of imprisonment imposed on the person under any other provision of
				law, including any term of imprisonment imposed for a felony violation of
				section 1030;
								(3)in determining any
				term of imprisonment to be imposed for a felony violation of section 1030, a
				court shall not in any way reduce the term to be imposed for such crime so as
				to compensate for, or otherwise take into account, any separate term of
				imprisonment imposed or to be imposed for a violation of this section;
				and
								(4)a term of
				imprisonment imposed on a person for a violation of this section may, in the
				discretion of the court, run concurrently, in whole or in part, only with
				another term of imprisonment that is imposed by the court at the same time on
				that person for an additional violation of this section, provided that such
				discretion shall be exercised in accordance with any applicable guidelines and
				policy statements issued by the United States Sentencing Commission pursuant to
				section 994 of title
				28.
								.
				(b)Technical and
			 conforming amendmentThe chapter analysis for chapter 47 of title
			 18, United States Code, is amended by inserting after the item relating to
			 section 1030 the following:
					
						
							1030A. Aggravated damage to a
				critical infrastructure
				computer.
						
						.
				306.Limitation on
			 actions involving unauthorized useSection 1030(e)(6) of title 18, United
			 States Code, is amended by striking alter; and inserting
			 alter, but does not include access in violation of a contractual
			 obligation or agreement, such as an acceptable use policy or terms of service
			 agreement, with an Internet service provider, Internet Web site, or
			 non-government employer, if such violation constitutes the sole basis for
			 determining that access to a protected computer is
			 unauthorized;.
			IVCybersecurity
			 research and development
			401.National
			 High-Performance Computing Program planning and coordination
				(a)Goals and
			 prioritiesSection 101 of the High-Performance Computing Act of
			 1991 (15 U.S.C. 5511) is amended by adding at the end the following:
					
						(d)Goals and
				prioritiesThe goals and priorities for Federal high-performance
				computing research, development, networking, and other activities under
				subsection (a)(2)(A) shall include—
							(1)encouraging and
				supporting mechanisms for interdisciplinary research and development in
				networking and information technology, including through collaborations—
								(A)across
				agencies;
								(B)across Program
				Component Areas;
								(C)with
				industry;
								(D)with institutions
				of higher education;
								(E)with Federal
				laboratories (as defined in section 4 of the Stevenson-Wydler Technology
				Innovation Act of 1980 (15 U.S.C. 3703)); and
								(F)with international
				organizations;
								(2)addressing
				national, multi-agency, multi-faceted challenges of national importance;
				and
							(3)fostering the
				transfer of research and development results into new technologies and
				applications for the benefit of
				society.
							.
				(b)Development of
			 strategic planSection 101 of the High-Performance Computing Act
			 of 1991 (15 U.S.C. 5511) is further amended by adding at the end the
			 following:
					
						(e)Strategic
				plan
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Strengthening and Enhancing Cybersecurity by
				Using Research, Education, Information, and Technology Act of
				2012, the agencies under subsection (a)(3)(B), working through
				the National Science and Technology Council and with the assistance of the
				Office of Science and Technology Policy, shall develop a 5-year strategic plan
				to guide the activities under subsection (a)(1).
							(2)ContentsThe
				strategic plan shall specify—
								(A)the near-term
				objectives for the Program;
								(B)the long-term
				objectives for the Program;
								(C)the anticipated
				time frame for achieving the near-term objectives;
								(D)the metrics that
				will be used to assess any progress made toward achieving the near-term
				objectives and the long-term objectives; and
								(E)how the Program
				will achieve the goals and priorities under subsection (d).
								(3)RecommendationsWhen
				developing the strategic plan under paragraph (1), such agencies shall take
				into consideration the recommendations of—
								(A)the advisory
				committee under subsection (b); and
								(B)the stakeholders whose input was solicited
				by the National Coordination Office, as required under section
				102(b)(3).
								(4)Implementation
				roadmapSuch agencies shall
				develop and annually update an implementation roadmap for the strategic plan,
				which shall—
								(A)specify the role
				of each Federal agency in carrying out or sponsoring research and development
				to meet the research objectives of the strategic plan, including a description
				of how progress toward the research objectives will be evaluated, with
				consideration of any relevant recommendations of the advisory committee;
								(B)specify the
				funding allocated to each major research objective of the strategic plan and
				the source of funding by agency for the current fiscal year; and
								(C)estimate the
				funding required for each major research objective of the strategic plan for
				the next 3 fiscal years.
								(5)Report to
				CongressThe Director of the National Coordination Office shall
				transmit the strategic plan under this subsection, including the implementation
				roadmap and any updates under paragraph (4), to—
								(A)the advisory
				committee under subsection (b);
								(B)the Committee on
				Commerce, Science, and Transportation of the Senate; and
								(C)the Committee on
				Science, Space, and Technology of the House of
				Representatives.
								.
				(c)Periodic
			 reviewsSection 101 of the High-Performance Computing Act of 1991
			 (15 U.S.C. 5511) is further amended by adding at the end the following:
					
						(f)Periodic
				reviewsThe agencies under subsection (a)(3)(B) shall—
							(1)periodically
				assess the contents and funding levels of the Program Component Areas and
				restructure the Program when warranted, taking into consideration any relevant
				recommendations of the advisory committee under subsection (b); and
							(2)ensure that the
				Program includes national, multi-agency, multi-faceted research and development
				activities, including activities described in section
				104.
							.
				(d)Additional
			 responsibilities of DirectorSection 101(a)(2) of the
			 High-Performance Computing Act of 1991 (15 U.S.C. 5511(a)(2)) is
			 amended—
					(1)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (G) and (H), respectively;
			 and
					(2)by inserting after
			 subparagraph (D) the following:
						
							(E)encourage and monitor the efforts of
				the agencies participating in the Program to allocate the level of resources
				and management attention necessary to ensure that—
								(i)the strategic plan under subsection
				(e) is developed and executed effectively; and
								(ii)the objectives of the Program are
				met;
								(F)working with the Office of Management
				and Budget, direct the Office of Science and Technology Policy and the agencies
				participating in the Program to establish a mechanism (consistent with existing
				law) to track all ongoing and completed research and development projects and
				associated
				funding;
							.
					(e)Advisory
			 committeeSection 101(b) of the High-Performance Computing Act of
			 1991 (15 U.S.C. 5511(b)) is amended—
					(1)in paragraph
			 (1)—
						(A)by inserting after
			 the first sentence the following: The co-chairs of the advisory
			 committee shall meet the qualifications of committee members and may be members
			 of the President’s Council of Advisors on Science and Technology.;
			 and
						(B)by striking
			 high-performance in subparagraph (D) and inserting
			 high-end; and
						(2)by amending
			 paragraph (2) to read as follows:
						
							(2)In addition to the duties under
				paragraph (1), the advisory committee shall conduct periodic evaluations of the
				funding, management, coordination, implementation, and activities of the
				Program. The advisory committee shall report its findings and recommendations
				not less frequently than once every 3 fiscal years to the Committee on
				Commerce, Science, and Transportation of the Senate and the Committee on
				Science, Space, and Technology of the House of Representatives. The report
				shall be submitted in conjunction with the update of the strategic
				plan.
							.
					(f)ReportSection
			 101(a)(3) of the High-Performance Computing Act of 1991 (15 U.S.C. 5511(a)(3))
			 is amended—
					(1)in subparagraph
			 (C)—
						(A)by striking
			 is submitted, and inserting is submitted, the levels for
			 the previous fiscal year,; and
						(B)by striking
			 each Program Component Area and inserting each Program
			 Component Area and each research area supported in accordance with section
			 104;
						(2)in subparagraph
			 (D)—
						(A)by striking
			 each Program Component Area, and inserting each Program
			 Component Area and each research area supported in accordance with section
			 104,;
						(B)by striking
			 is submitted, and inserting is submitted, the levels for
			 the previous fiscal year,; and
						(C)by striking
			 and after the semicolon;
						(3)by redesignating
			 subparagraph (E) as subparagraph (G); and
					(4)by inserting after
			 subparagraph (D) the following:
						
							(E)include a description of how the
				objectives for each Program Component Area, and the objectives for activities
				that involve multiple Program Component Areas, relate to the objectives of the
				Program identified in the strategic plan under subsection (e);
							(F)include—
								(i)a description of the funding
				required by the Office of Science and Technology Policy to perform the
				functions under section 102(b) for the next fiscal year by category of
				activity;
								(ii)a description of the funding
				required by the Office of Science and Technology Policy to perform the
				functions under section 102(b) for the current fiscal year by category of
				activity; and
								(iii)the amount of funding provided
				for the Office of Science and Technology Policy for the current fiscal year by
				each agency participating in the Program;
				and
								.
					(g)DefinitionsSection
			 4 of the High-Performance Computing Act of 1991 (15 U.S.C. 5503) is
			 amended—
					(1)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8), respectively;
					(2)by redesignating
			 paragraph (3) as paragraph (6);
					(3)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
					(4)by inserting
			 before paragraph (2), as redesignated, the following:
						
							(1)cyber-physical
				systems means physical or engineered systems whose networking and
				information technology functions and physical elements are deeply integrated
				and are actively connected to the physical world through sensors, actuators, or
				other means to perform monitoring and control
				functions;
							;
					(5)in paragraph (3),
			 as redesignated, by striking high-performance computing and
			 inserting networking and information technology;
					(6)in paragraph (6),
			 as redesignated—
						(A)by striking
			 high-performance computing and inserting networking and
			 information technology; and
						(B)by striking
			 supercomputer and inserting high-end
			 computing;
						(7)in paragraph (5),
			 by striking network referred to as and all that follows through
			 section 102 and inserting network, including advanced
			 computer networks of Federal agencies and departments; and
					(8)in paragraph (7),
			 as redesignated, by striking National High-Performance Computing
			 Program and inserting networking and information technology
			 research and development program.
					402.Research in
			 areas of national importance
				(a)Research in
			 areas of national importanceTitle I of the High-Performance
			 Computing Act of 1991 (15 U.S.C. 5511 et seq.) is amended by adding at the end
			 the following:
					
						104.Research in
				areas of national importance
							(a)In
				generalThe Program shall encourage agencies under section
				101(a)(3)(B) to support, maintain, and improve national, multi-agency,
				multi-faceted, research and development activities in networking and
				information technology directed toward application areas that have the
				potential for significant contributions to national economic competitiveness
				and for other significant societal benefits.
							(b)RecommendationsThe
				advisory committee under section 101(b) shall make recommendations to the
				Program for candidate research and development areas for support under this
				section.
							(c)Characteristics
								(1)In
				generalResearch and development activities under this
				section—
									(A)shall include
				projects selected on the basis of applications for support through a
				competitive, merit-based process;
									(B)shall leverage,
				when possible, Federal investments through collaboration with related State
				initiatives;
									(C)shall include a
				plan for fostering the transfer of research discoveries and the results of
				technology demonstration activities, including from institutions of higher
				education and Federal laboratories, to industry for commercial
				development;
									(D)shall involve
				collaborations among researchers in institutions of higher education and
				industry; and
									(E)may involve
				collaborations among nonprofit research institutions and Federal laboratories,
				as appropriate.
									(2)Cost-sharingIn
				selecting applications for support, the agencies under section 101(a)(3)(B)
				shall give special consideration to projects that include cost sharing from
				non-Federal sources.
								(3)Agency
				collaborationIf 2 or more agencies identified in section
				101(a)(3)(B), or other appropriate agencies, are working on large-scale
				research and development activities in the same area of national importance,
				then such agencies shall strive to collaborate through joint solicitation and
				selection of applications for support and subsequent funding of
				projects.
								(4)Multidisciplinary
				research centersResearch and development activities under this
				section shall be supported through multidisciplinary research centers,
				including Federal laboratories, that are organized to investigate basic
				research questions and carry out technology demonstration activities in areas
				described in subsection (a). Research may be carried out through existing
				multidisciplinary centers, including those authorized under section 7024(b)(2)
				of the America COMPETES Act (42 U.S.C.
				1862o–10(2)).
								.
				(b)Cyber-Physical
			 systemsSection 101(a)(1) of the High-Performance Computing Act
			 of 1991 (15 U.S.C. 5511(a)(1)) is amended—
					(1)in subparagraph
			 (H), by striking and after the semicolon;
					(2)in subparagraph
			 (I), by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(J)provide for increased understanding of
				the scientific principles of cyber-physical systems and improve the methods
				available for the design, development, and operation of cyber-physical systems
				that are characterized by high reliability, safety, and security; and
							(K)provide for research and development
				on human-computer interactions, visualization, and big
				data.
							.
					(c)Task
			 forceTitle I of the High-Performance Computing Act of 1991 (15
			 U.S.C. 5511 et seq.) is further amended by adding at the end the
			 following:
					
						105.Cyber-physical
				systems university-industry task force
							(a)EstablishmentNot
				later than 180 days after the date of enactment of the
				Strengthening and Enhancing Cybersecurity by
				Using Research, Education, Information, and Technology Act of
				2012, the Director of the National Coordination Office under
				section 102 shall convene a task force to explore mechanisms for carrying out
				collaborative research and development activities for cyber-physical systems
				(including the related technologies required to enable these systems) through a
				consortium or other appropriate entity with participants from institutions of
				higher education, Federal laboratories, and industry.
							(b)FunctionsThe
				task force shall—
								(1)develop options
				for a collaborative model and an organizational structure for such entity under
				which the joint research and development activities could be planned, managed,
				and conducted effectively, including mechanisms for the allocation of resources
				among the participants in such entity for support of such activities;
								(2)propose a process
				for developing a research and development agenda for such entity, including
				guidelines to ensure an appropriate scope of work focused on nationally
				significant challenges and requiring collaboration and to ensure the
				development of related scientific and technological milestones;
								(3)define the roles
				and responsibilities for the participants from institutions of higher
				education, Federal laboratories, and industry in such entity;
								(4)propose guidelines
				for assigning intellectual property rights and for transferring research
				results to the private sector; and
								(5)make
				recommendations for how such entity could be funded from Federal, State, and
				non-governmental sources.
								(c)CompositionIn
				establishing the task force under subsection (a), the Director of the National
				Coordination Office shall appoint an equal number of individuals from
				institutions of higher education and from industry with knowledge and expertise
				in cyber-physical systems, and may appoint not more than 2 individuals from
				Federal laboratories.
							(d)ReportNot
				later than 1 year after the date of enactment of the
				Strengthening and Enhancing Cybersecurity by
				Using Research, Education, Information, and Technology Act of
				2012, the Director of the National Coordination Office shall
				transmit to the Committee on Commerce, Science, and Transportation of the
				Senate and the Committee on Science, Space, and Technology of the House of
				Representatives a report describing the findings and recommendations of the
				task force.
							(e)TerminationThe
				task force shall terminate upon transmittal of the report required under
				subsection (d).
							(f)Compensation and
				expensesMembers of the task force shall serve without
				compensation.
							.
				403.Program
			 improvementsSection 102 of
			 the High-Performance Computing Act of 1991 (15 U.S.C. 5512) is amended to read
			 as follows:
				
					102.National
				Coordination Office
						(a)OfficeThe Director shall continue a National
				Coordination Office with a Director and full-time staff.
						(b)FunctionsThe
				National Coordination Office shall—
							(1)provide technical
				and administrative support to—
								(A)the agencies
				participating in planning and implementing the Program, including such support
				as needed in the development of the strategic plan under section 101(e);
				and
								(B)the advisory
				committee established under section 101(b);
								(2)serve as the
				primary point of contact on Federal networking and information technology
				activities for government organizations, academia, industry, professional
				societies, State computing and networking technology programs, interested
				citizen groups, and others to exchange technical and programmatic
				information;
							(3)solicit input and
				recommendations from a wide range of stakeholders during the development of
				each strategic plan required under section 101(e) through the convening of at
				least 1 workshop with invitees from academia, industry, Federal laboratories,
				and other relevant organizations and institutions;
							(4)conduct public
				outreach, including the dissemination of findings and recommendations of the
				advisory committee, as appropriate; and
							(5)promote access to
				and early application of the technologies, innovations, and expertise derived
				from Program activities to agency missions and systems across the Federal
				Government and to United States industry.
							(c)Source of
				funding
							(1)In
				generalThe operation of the National Coordination Office shall
				be supported by funds from each agency participating in the Program.
							(2)SpecificationsThe
				portion of the total budget of such Office that is provided by each agency for
				each fiscal year shall be in the same proportion as each such agency’s share of
				the total budget for the Program for the previous fiscal year, as specified in
				the report required under section
				101(a)(3).
							.
			404.Cloud computing
			 services for researchTitle I
			 of the High-Performance Computing Act of 1991 (15 U.S.C. 5511) is further
			 amended by adding at the end the following:
				
					106.Cloud computing
				services for research
						(a)Interagency
				working groupNot later than
				180 days after the date of enactment of the Strengthening and Enhancing Cybersecurity by Using
				Research, Education, Information, and Technology Act of 2012, the
				Director of the National Coordination Office, working through the National
				Science and Technology Council, shall convene an interagency working group to
				examine—
							(1)the research and development needed—
								(A)to enhance the
				effectiveness and efficiency of cloud computing environments;
								(B)to increase the
				trustworthiness of cloud applications and infrastructure; and
								(C)to enhance the
				foundations of cloud architectures, programming models, and interoperability;
				and
								(2)the potential use
				of cloud computing for federally funded science and engineering research,
				including issues around funding mechanisms and policies for the use of cloud
				computing services for such research.
							(b)ConsultationIn
				carrying out the tasks in paragraphs (1) and (2) of subsection (a), the working
				group shall consult with academia, industry, Federal laboratories, and other
				relevant organizations and institutions, as appropriate.
						(c)ReportNot
				later than 1 year after the date of enactment of the
				Strengthening and Enhancing Cybersecurity by
				Using Research, Education, Information, and Technology Act of
				2012, the Director of the National Coordination Office shall
				transmit to the Committee on Science, Space, and Technology of the House of
				Representatives and the Committee on Commerce, Science, and Transportation of
				the Senate a report describing the findings and any recommendations of the
				working group.
						(d)TerminationThe
				interagency working group shall terminate upon transmittal of the report
				required under subsection
				(c).
						.
			405.Cybersecurity
			 university-industry task force
				(a)Establishment of
			 university-Industry task forceNot later than 180 days after the
			 date of enactment of this Act, the Director of the Office of Science and
			 Technology Policy shall convene a task force to explore mechanisms for carrying
			 out collaborative research, development, education, and training activities for
			 cybersecurity through a consortium or other appropriate entity with
			 participants from institutions of higher education and industry.
				(b)FunctionsThe
			 task force shall—
					(1)develop options
			 for a collaborative model and an organizational structure for such entity under
			 which the joint research and development activities could be planned, managed,
			 and conducted effectively, including mechanisms for the allocation of resources
			 among the participants in such entity for support of such activities;
					(2)propose a process for developing a research
			 and development agenda for such entity, including guidelines to ensure an
			 appropriate scope of work focused on nationally significant challenges and
			 requiring collaboration;
					(3)define the roles
			 and responsibilities for the participants from institutions of higher education
			 and industry in such entity;
					(4)propose guidelines for assigning
			 intellectual property rights, for the transfer of research and development
			 results to the private sector; and
					(5)make
			 recommendations for how such entity could be funded from Federal, State, and
			 nongovernmental sources.
					(c)CompositionIn establishing the task force under
			 subsection (a), the Director of the Office of Science and Technology Policy
			 shall appoint an equal number of individuals from institutions of higher
			 education, including minority-serving institutions and community colleges, and
			 from industry with knowledge and expertise in cybersecurity.
				(d)ReportNot later than 12 months after the date of
			 enactment of this Act, the Director of the Office of Science and Technology
			 Policy shall transmit to the Congress a report describing the findings and
			 recommendations of the task force.
				(e)TerminationThe task force shall terminate upon
			 transmittal of the report required under subsection (d).
				(f)Compensation and
			 ExpensesMembers of the task force shall serve without
			 compensation.
				406.Improving
			 education of networking and information technology, including high-performance
			 computingSection 201(a) of
			 the High-Performance Computing Act of 1991 (15 U.S.C. 5521(a)) is
			 amended—
				(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
			 and
				(2)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)the National
				Science Foundation shall use its existing programs, in collaboration with other
				agencies, as appropriate, to improve the teaching and learning of networking
				and information technology at all levels of education and to increase
				participation in networking and information technology
				fields;
						.
				407.Conforming and
			 technical amendments to the High-Performance Computing Act of 1991
				(a)Section
			 3Section 3 of the High-Performance Computing Act of 1991 (15
			 U.S.C. 5502) is amended—
					(1)in the matter
			 preceding paragraph (1), by striking high-performance computing
			 and inserting networking and information technology;
					(2)in paragraph
			 (1)—
						(A)in the matter
			 preceding subparagraph (A), by striking high-performance
			 computing and inserting networking and information
			 technology;
						(B)in subparagraphs
			 (A), (F), and (G), by striking high-performance computing each
			 place it appears and inserting networking and information
			 technology; and
						(C)in subparagraph
			 (H), by striking high-performance and inserting
			 high-end; and
						(3)in paragraph
			 (2)—
						(A)by striking
			 high-performance computing and and inserting networking
			 and information technology, and; and
						(B)by striking
			 high-performance computing network and inserting
			 networking and information technology.
						(b)Title
			 headingThe heading of title I of the High-Performance Computing
			 Act of 1991 (105 Stat. 1595) is amended by striking High-performance computing
			 and inserting Networking and
			 information technology.
				(c)Section
			 101Section 101 of the High-Performance Computing Act of 1991 (15
			 U.S.C. 5511) is amended—
					(1)in the section
			 heading, by striking high-performance computing and inserting
			 networking and information
			 technology research and development;
					(2)in subsection
			 (a)—
						(A)in the subsection
			 heading, by striking National High-Performance Computing and
			 inserting Networking and
			 Information Technology Research and
			 Development;
						(B)in paragraph
			 (1)—
							(i)by
			 striking National High-Performance Computing Program and
			 inserting networking and information technology research and development
			 program;
							(ii)in
			 subparagraph (A), by striking high-performance computing, including
			 networking and inserting networking and information
			 technology;
							(iii)in
			 subparagraphs (B) and (G), by striking high-performance each
			 place it appears and inserting high-end; and
							(iv)in
			 subparagraph (C), by striking high-performance computing and
			 networking and inserting high-end computing, distributed, and
			 networking; and
							(C)in paragraph
			 (2)—
							(i)in
			 subparagraphs (A) and (C)—
								(I)by striking
			 high-performance computing each place it appears and inserting
			 networking and information technology; and
								(II)by striking
			 development, networking, each place it appears and inserting
			 development,; and
								(ii)in
			 subparagraphs (G) and (H), as redesignated by section 401(d) of this Act, by
			 striking high-performance each place it appears and inserting
			 high-end;
							(3)in subsection
			 (b)(1), in the matter preceding subparagraph (A), by striking
			 high-performance computing each place it appears and inserting
			 networking and information technology; and
					(4)in subsection
			 (c)(1)(A), by striking high-performance computing and inserting
			 networking and information technology.
					(d)Section
			 201Section 201(a)(1) of the High-Performance Computing Act of
			 1991 (15 U.S.C. 5521(a)(1)) is amended by striking high-performance
			 computing and advanced high-speed computer networking and inserting
			 networking and information technology research and
			 development.
				(e)Section
			 202Section 202(a) of the High-Performance Computing Act of 1991
			 (15 U.S.C. 5522(a)) is amended by striking high-performance
			 computing and inserting networking and information
			 technology.
				(f)Section
			 203Section 203(a) of the High-Performance Computing Act of 1991
			 (15 U.S.C. 5523(a)) is amended—
					(1)in paragraph (1),
			 by striking high-performance computing and networking and
			 inserting networking and information technology; and
					(2)in paragraph
			 (2)(A), by striking high-performance and inserting
			 high-end.
					(g)Section
			 204Section 204 of the High-Performance Computing Act of 1991 (15
			 U.S.C. 5524) is amended—
					(1)in subsection
			 (a)(1)—
						(A)in subparagraph
			 (A), by striking high-performance computing systems and networks
			 and inserting networking and information technology systems and
			 capabilities;
						(B)in subparagraph
			 (B), by striking interoperability of high-performance computing systems
			 in networks and for common user interfaces to systems and inserting
			 interoperability and usability of networking and information technology
			 systems; and
						(C)in subparagraph
			 (C), by striking high-performance computing and inserting
			 networking and information technology; and
						(2)in subsection
			 (b)—
						(A)by striking
			 High-performance
			 Computing and Network in the heading and inserting
			 Networking and
			 Information Technology; and
						(B)by striking
			 sensitive.
						(h)Section
			 205Section 205(a) of the High-Performance Computing Act of 1991
			 (15 U.S.C. 5525(a)) is amended by striking computational and
			 inserting networking and information technology.
				(i)Section
			 206Section 206(a) of the High-Performance Computing Act of 1991
			 (15 U.S.C. 5526(a)) is amended by striking computational
			 research and inserting networking and information technology
			 research.
				(j)Section
			 207Section 207 of the High-Performance Computing Act of 1991 (15
			 U.S.C. 5527) is amended by striking high-performance computing
			 and inserting networking and information technology.
				(k)Section
			 208Section 208 of the High-Performance Computing Act of 1991 (15
			 U.S.C. 5528) is amended—
					(1)in the section
			 heading, by striking high-performance computing and inserting
			 networking and information
			 technology; and
					(2)in subsection
			 (a)—
						(A)in paragraph (1),
			 by striking High-performance computing and associated and
			 inserting Networking and information;
						(B)in paragraph (2),
			 by striking high-performance computing and inserting
			 networking and information technologies;
						(C)in paragraph (3),
			 by striking high-performance and inserting
			 high-end;
						(D)in paragraph (4),
			 by striking high-performance computers and associated and
			 inserting networking and information; and
						(E)in paragraph (5),
			 by striking high-performance computing and associated and
			 inserting networking and information.
						408.Federal Cyber
			 Scholarship-for-Service program
				(a)In
			 generalThe Director of the National Science Foundation shall
			 continue a Federal Cyber Scholarship-for-Service program under section 5(a) of
			 the Cyber Security Research and Development Act (15 U.S.C. 7404(a)) to increase
			 the capacity of the higher education system to produce an information
			 technology workforce with the skills necessary to enhance the security of the
			 Nation's communications and information infrastructure and to recruit and train
			 the next generation of information technology professionals and security
			 managers to meet the needs of the cybersecurity mission for Federal, State,
			 local, and tribal governments.
				(b)Program
			 description and componentsThe program shall—
					(1)provide, through
			 qualified institutions of higher education, scholarships that provide tuition,
			 fees, and a competitive stipend for up to 2 years to students pursuing a
			 bachelor’s or master’s degree and up to 3 years to students pursuing a doctoral
			 degree in a cybersecurity field;
					(2)provide the
			 scholarship recipients with summer internship opportunities or other meaningful
			 temporary appointments in the Federal information technology workforce;
					(3)increase the
			 capacity of institutions of higher education throughout all regions of the
			 United States to produce highly qualified cybersecurity professionals, through
			 the award of competitive, merit-reviewed grants that support such activities
			 as—
						(A)faculty
			 professional development, including technical, hands-on experiences in the
			 private sector or government, workshops, seminars, conferences, and other
			 professional development opportunities that will result in improved
			 instructional capabilities;
						(B)institutional
			 partnerships, including minority serving institutions and community colleges;
			 and
						(C)development of
			 cybersecurity-related courses and curricula;
						(4)provide a
			 procedure for the hiring Federal agency, consistent with regulations of the
			 Office of Personnel Management, to request and fund a security clearance for a
			 scholarship recipient, including providing for clearance during a summer
			 internship and upon graduation; and
					(5)provide
			 opportunities for students to receive temporary appointments for meaningful
			 employment in the Federal information technology workforce during school
			 vacation periods and for internships.
					(c)Hiring
			 authority
					(1)In
			 generalFor purposes of any law or regulation governing the
			 appointment of an individual in the Federal civil service, upon the successful
			 completion of the degree, a student receiving a scholarship under the program
			 may—
						(A)be hired under
			 section 213.3102(r) of title 5, Code of Federal Regulations; and
						(B)be exempt from
			 competitive service.
						(2)Competitive
			 serviceUpon satisfactory fulfillment of the service term under
			 paragraph (1), an individual may be converted to a competitive service position
			 without competition if the individual meets the requirements for that
			 position.
					(d)EligibilityA
			 scholarship under this section shall be available only to a student who—
					(1)is a citizen or
			 permanent resident of the United States;
					(2)is a full-time
			 student in an eligible degree program, as determined by the Director, that is
			 focused on computer security or information assurance at an awardee
			 institution;
					(3)accepts the terms
			 of a scholarship under this section;
					(4)maintains a GPA of
			 3.0 or above on a 4.0 scale; and
					(5)has demonstrated a
			 level of proficiency in math or computer sciences.
					(e)Service
			 obligation
					(1)In
			 generalIf an individual receives a scholarship under this
			 section, as a condition of receiving such scholarship, the individual upon
			 completion of the degree must serve as a cybersecurity professional within the
			 Federal workforce for a period of time as provided in subsection (g).
					(2)Not offered
			 employmentIf a scholarship recipient is not offered employment
			 by a Federal agency or a federally funded research and development center, the
			 service requirement can be satisfied at the Director’s discretion by—
						(A)serving as a
			 cybersecurity professional in a State, local, or tribal government agency;
			 or
						(B)teaching
			 cybersecurity courses at an institution of higher education.
						(f)Conditions of
			 supportAs a condition of acceptance of a scholarship under this
			 section, a scholarship recipient shall agree to provide the awardee institution
			 with annual verifiable documentation of employment and up-to-date contact
			 information.
				(g)Length of
			 serviceThe length of service required in exchange for a
			 scholarship under this section shall be 1 year more than the number of years
			 for which the scholarship was received.
				(h)Failure To
			 complete service obligation
					(1)General
			 ruleA scholarship recipient under this section shall be liable
			 to the United States under paragraph (3) if the scholarship recipient—
						(A)fails to maintain
			 an acceptable level of academic standing in the educational institution in
			 which the individual is enrolled, as determined by the Director;
						(B)is dismissed from
			 such educational institution for disciplinary reasons;
						(C)withdraws from the
			 program for which the award was made before the completion of such
			 program;
						(D)declares that the
			 individual does not intend to fulfill the service obligation under this
			 section; or
						(E)fails to fulfill
			 the service obligation of the individual under this section.
						(2)Monitoring
			 complianceAs a condition of participating in the program, a
			 qualified institution of higher education receiving a grant under this section
			 shall—
						(A)enter into an
			 agreement with the Director of the National Science Foundation to monitor the
			 compliance of scholarship recipients with respect to their service obligations;
			 and
						(B)provide to the
			 Director, on an annual basis, post-award employment information for scholarship
			 recipients through the completion of their service obligations.
						(3)Repayment
			 amounts
						(A)Less than 1 year
			 of serviceIf a circumstance under paragraph (1) occurs before
			 the completion of 1 year of a service obligation under this section, the total
			 amount of awards received by the individual under this section shall be repaid
			 or such amount shall be treated as a loan to be repaid in accordance with
			 subparagraph (C).
						(B)One or more
			 years of serviceIf a circumstance described in subparagraph (D)
			 or (E) of paragraph (1) occurs after the completion of 1 year of a service
			 obligation under this section, the total amount of scholarship awards received
			 by the individual under this section, reduced by the ratio of the number of
			 years of service completed divided by the number of years of service required,
			 shall be repaid or such amount shall be treated as a loan to be repaid in
			 accordance with subparagraph (C).
						(C)RepaymentsA
			 loan described under subparagraph (A) or (B) shall be treated as a Federal
			 Direct Unsubsidized Stafford Loan under part D of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1087a et seq.), and shall be subject to
			 repayment, together with interest thereon accruing from the date of the
			 scholarship award, in accordance with terms and conditions specified by the
			 Director (in consultation with the Secretary of Education) in regulations
			 promulgated to carry out this paragraph.
						(4)Collection of
			 repayment
						(A)In
			 generalIn the event that a scholarship recipient is required to
			 repay the scholarship under this subsection, the institution providing the
			 scholarship shall—
							(i)be
			 responsible for determining the repayment amounts and for notifying the
			 scholarship recipient and the Director of the amount owed; and
							(ii)collect such
			 repayment amount within a period of time as determined under the agreement
			 under paragraph (2) or the repayment amount shall be treated as a loan in
			 accordance with paragraph (3)(C).
							(B)Returned to
			 TreasuryExcept as provided in subparagraph (C), any such
			 repayment shall be returned to the Treasury of the United States.
						(C)Retain
			 percentageAn institution of higher education may retain a
			 percentage of any repayment the institution collects under this paragraph to
			 defray administrative costs associated with the collection. The Director shall
			 establish a single, fixed percentage that will apply to all eligible
			 entities.
						(5)ExceptionsThe
			 Director may provide for the partial or total waiver or suspension of any
			 service or payment obligation by an individual under this section if—
						(A)compliance by the
			 individual with the obligation is impossible;
						(B)compliance by the
			 individual would involve extreme hardship to the individual; or
						(C)enforcement of
			 such obligation with respect to the individual would be unconscionable.
						(i)Evaluation and
			 reportThe Director of the National Science Foundation
			 shall—
					(1)evaluate the
			 success of recruiting individuals for scholarships under this section and of
			 hiring and retaining those individuals in the public sector workforce,
			 including the annual cost and an assessment of how the program actually
			 improves the Federal workforce; and
					(2)periodically
			 report the findings under paragraph (1) to Congress.
					(j)Authorization of
			 appropriationsFrom amounts made available under section 503 of
			 the America COMPETES Reauthorization Act of 2010 (124 Stat. 4005), the
			 Secretary may use funds to carry out the requirements of this section for
			 fiscal years 2012 through 2013.
				409.Study and
			 analysis of certification and training of information infrastructure
			 professionals
				(a)StudyThe
			 President shall enter into an agreement with the National Academies to conduct
			 a comprehensive study of government, academic, and private-sector
			 accreditation, training, and certification programs for personnel working in
			 information infrastructure. The agreement shall require the National Academies
			 to consult with sector coordinating councils and relevant governmental
			 agencies, regulatory entities, and nongovernmental organizations in the course
			 of the study.
				(b)ScopeThe
			 study shall include—
					(1)an evaluation of
			 the body of knowledge and various skills that specific categories of personnel
			 working in information infrastructure should possess in order to secure
			 information systems;
					(2)an assessment of
			 whether existing government, academic, and private-sector accreditation,
			 training, and certification programs provide the body of knowledge and various
			 skills described in paragraph (1);
					(3)an analysis of any
			 barriers to the Federal Government recruiting and hiring cybersecurity talent,
			 including barriers relating to compensation, the hiring process, job
			 classification, and hiring flexibility; and
					(4)an analysis of the
			 sources and availability of cybersecurity talent, a comparison of the skills
			 and expertise sought by the Federal Government and the private sector, and an
			 examination of the current and future capacity of United States institutions of
			 higher education, including community colleges, to provide current and future
			 cybersecurity professionals, through education and training activities, with
			 those skills sought by the Federal Government, State and local entities, and
			 the private sector.
					(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the National
			 Academies shall submit to the President and Congress a report on the results of
			 the study. The report shall include—
					(1)findings regarding
			 the state of information infrastructure accreditation, training, and
			 certification programs, including specific areas of deficiency and demonstrable
			 progress; and
					(2)recommendations
			 for the improvement of information infrastructure accreditation, training, and
			 certification programs.
					410.Cybersecurity
			 strategic research and development plan
				(a)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the agencies designated under section 101(a)(3)(B) (i) through (xi)
			 of the High-Performance Computing Act of 1991 (15 U.S.C. 5511(a)(3)(B) (i)
			 through (xi)) (working through the National Science and Technology Council)
			 shall transmit to Congress a strategic plan based on an assessment of
			 cybersecurity risk to guide the overall direction of Federal cybersecurity and
			 information assurance research and development for information technology and
			 networking systems. Once every 3 years after the initial strategic plan is
			 transmitted to Congress under this section, the agencies shall prepare and
			 transmit to Congress an update of the strategic plan.
				(b)Contents of
			 planThe strategic plan under subsection (a) shall—
					(1)specify and
			 prioritize—
						(A)near-term,
			 mid-term, and long-term research objectives, including objectives associated
			 with the research areas identified in section 4(a)(1) of the Cyber Security
			 Research and Development Act (15 U.S.C. 7403(a)(1)); and
						(B)how the near-term
			 objectives complement research and development areas in which the private
			 sector is actively engaged;
						(2)describe how the
			 National Networking and Information Technology Research and Development Program
			 will focus on innovative, transformational technologies with the potential to
			 enhance the security, reliability, resilience, and trustworthiness of the
			 digital infrastructure, and to protect consumer privacy;
					(3)describe how the
			 Program will foster the rapid transfer of research and development results into
			 new cybersecurity technologies and applications for the timely benefit of
			 society and the national interest, including through the dissemination of best
			 practices and other outreach activities;
					(4)describe how the
			 Program will establish and maintain a national research infrastructure for
			 creating, testing, and evaluating the next generation of secure networking and
			 information technology systems;
					(5)describe how the
			 Program will facilitate access by academic researchers to the infrastructure
			 described in paragraph (4), as well as to relevant data, including event data;
			 and
					(6)describe how the
			 Program will engage females and individuals identified in section 33 or 34 of
			 the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a and 1885b)
			 to foster a more diverse workforce in this area.
					(c)Development of
			 implementation roadmapThe agencies described in subsection (a)
			 shall develop and annually update an implementation roadmap for the strategic
			 plan under this section. The implementation roadmap shall—
					(1)specify the role
			 of each Federal agency in carrying out or sponsoring research and development
			 to meet the research objectives of the strategic plan, including a description
			 of how progress toward the research objectives will be evaluated;
					(2)specify the
			 funding allocated to each major research objective of the strategic plan and
			 the source of funding by agency for the current fiscal year; and
					(3)estimate the
			 funding required for each major research objective of the strategic plan for
			 the following 3 fiscal years.
					(d)RecommendationsIn
			 developing and updating the strategic plan under subsection (a), the agencies
			 involved shall solicit recommendations and advice from—
					(1)the advisory
			 committee established under section 101(b)(1) of the High-Performance Computing
			 Act of 1991 (15 U.S.C. 5511(b)(1)); and
					(2)a
			 wide range of stakeholders, including industry, academia (including
			 representatives of minority serving institutions and community colleges),
			 National Laboratories, and other relevant organizations and
			 institutions.
					(e)Report
			 AppendixThe implementation roadmap under subsection (c), and its
			 annual updates, shall be appended to the report under section 101(a)(2)(D) of
			 the High-Performance Computing Act of 1991 (15 U.S.C. 5511(a)(2)(D)).
				(f)Authorization of
			 appropriationsFrom amounts made available under section 503 of
			 the America COMPETES Reauthorization Act of 2010 (124 Stat. 4005), the
			 Secretary may use funds to carry out the requirements of this section for
			 fiscal years 2012 through 2013.
				411.International
			 cybersecurity technical standards
				(a)In
			 generalThe Director of the
			 National Institute of Standards and Technology, in coordination with
			 appropriate Federal authorities, shall—
					(1)as appropriate, ensure coordination of
			 Federal agencies engaged in the development of international technical
			 standards related to information system security; and
					(2)not later than 1 year after the date of
			 enactment of this Act, develop and transmit to Congress a plan for ensuring
			 such Federal agency coordination.
					(b)Consultation
			 with the private sectorIn
			 carrying out the activities under subsection (a)(1), the Director shall ensure
			 consultation with appropriate private sector stakeholders.
				412.Identity
			 management research and developmentThe Director of the National Institute of
			 Standards and Technology shall continue a program to support the development of
			 technical standards, metrology, testbeds, and conformance criteria, taking into
			 account appropriate user concerns—
				(1)to improve interoperability among identity
			 management technologies;
				(2)to strengthen authentication methods of
			 identity management systems;
				(3)to improve privacy protection in identity
			 management systems, including health information technology systems, through
			 authentication and security protocols; and
				(4)to improve the usability of identity
			 management systems.
				413.Federal
			 cybersecurity research and development programs
				(a)Computer and
			 network security research areasSection 4(a)(1) of the Cyber Security
			 Research and Development Act (15 U.S.C. 7403(a)(1)) is
			 amended—
					(1)in subparagraph
			 (A) by inserting identity management, after
			 cryptography,; and
					(2)in subparagraph
			 (I), by inserting , crimes against children, and organized crime
			 after intellectual property.
					(b)Computer and
			 network security research grantsSection 4(a)(3) of such Act (15
			 U.S.C. 7403(a)(3)) is amended by striking subparagraphs (A) through (E) and
			 inserting the following new subparagraphs:
					
						(A)$90,000,000 for
				fiscal year 2012;
						(B)$90,000,000 for
				fiscal year 2013; and
						(C)$90,000,000 for
				fiscal year
				2014.
						.
				(c)Computer and
			 network security research centersSection 4(b) of such Act (15
			 U.S.C. 7403(b)) is amended—
					(1)in paragraph
			 (4)—
						(A)in subparagraph
			 (C), by striking and after the semicolon;
						(B)in subparagraph (D), by striking the period
			 and inserting ; and; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(E)how the center will partner with government
				laboratories, for-profit entities, other institutions of higher education, or
				nonprofit research institutions.
								;
				and
						(2)in paragraph (7) by striking subparagraphs
			 (A) through (E) and inserting the following new subparagraphs:
						
							(A)$4,500,000 for fiscal year 2012;
							(B)$4,500,000 for
				fiscal year 2013; and
							(C)$4,500,000 for
				fiscal year
				2014.
							.
					(d)Computer and
			 network security capacity building grantsSection 5(a)(6) of such Act (15 U.S.C.
			 7404(a)(6)) is amended by striking subparagraphs (A) through (E) and inserting
			 the following new subparagraphs:
					
						(A)$19,000,000 for fiscal year 2012;
						(B)$19,000,000 for
				fiscal year 2013; and
						(C)$19,000,000 for
				fiscal year
				2014.
						.
				(e)Scientific and
			 advanced technology act grantsSection 5(b)(2) of such Act (15 U.S.C.
			 7404(b)(2)) is amended by striking subparagraphs (A) through (E) and inserting
			 the following new subparagraphs:
					
						(A)$2,500,000 for fiscal year 2012;
						(B)$2,500,000 for
				fiscal year 2013; and
						(C)$2,500,000 for
				fiscal year
				2014.
						.
				(f)Graduate
			 traineeships in computer and network securitySection 5(c)(7) of such Act (15 U.S.C.
			 7404(c)(7)) is amended by striking subparagraphs (A) through (E) and inserting
			 the following new subparagraphs:
					
						(A)$24,000,000 for fiscal year 2012;
						(B)$24,000,000 for
				fiscal year 2013; and
						(C)$24,000,000 for
				fiscal year
				2014.
						.
				(g)Cyber security
			 faculty development traineeship programSection 5(e) of such Act
			 (15 U.S.C. 7404(e)) is repealed.
				414.Cybersecurity
			 automation and checklists for Government systemsSection 8(c) of the Cyber Security Research
			 and Development Act (15 U.S.C. 7406(c)) is amended to
			 read as follows:
				
					(c)Security
				automation and checklists for government systems
						(1)In
				generalThe Director of the National Institute of Standards and
				Technology shall develop, and revise as necessary, security automation
				standards, associated reference materials (including protocols), and checklists
				providing settings and option selections that minimize the security risks
				associated with each information technology hardware or software system and
				security tool that is, or is likely to become, widely used within the Federal
				Government in order to enable standardized and interoperable technologies,
				architectures, and frameworks for continuous monitoring of information security
				within the Federal Government.
						(2)Priorities for
				developmentThe Director of
				the National Institute of Standards and Technology shall establish priorities
				for the development of standards, reference materials, and checklists under
				this subsection on the basis of—
							(A)the security risks
				associated with the use of the system;
							(B)the number of
				agencies that use a particular system or security tool;
							(C)the usefulness of
				the standards, reference materials, or checklists to Federal agencies that are
				users or potential users of the system;
							(D)the effectiveness
				of the associated standard, reference material, or checklist in creating or
				enabling continuous monitoring of information security; or
							(E)such other factors
				as the Director of the National Institute of Standards and Technology
				determines to be appropriate.
							(3)Excluded
				systemsThe Director of the
				National Institute of Standards and Technology may exclude from the application
				of paragraph (1) any information technology hardware or software system or
				security tool for which such Director determines that the development of a
				standard, reference material, or checklist is inappropriate because of the
				infrequency of use of the system, the obsolescence of the system, or the
				inutility or impracticability of developing a standard, reference material, or
				checklist for the system.
						(4)Dissemination of
				standards and related materialsThe Director of the National Institute of
				Standards and Technology shall ensure that Federal agencies are informed of the
				availability of any standard, reference material, checklist, or other item
				developed under this subsection.
						(5)Agency use
				requirementsThe development of standards, reference materials,
				and checklists under paragraph (1) for an information technology hardware or
				software system or tool does not—
							(A)require any
				Federal agency to select the specific settings or options recommended by the
				standard, reference material, or checklist for the system;
							(B)establish
				conditions or prerequisites for Federal agency procurement or deployment of any
				such system;
							(C)imply an endorsement of any such system by
				the Director of the National Institute of Standards and Technology; or
							(D)preclude any
				Federal agency from procuring or deploying other information technology
				hardware or software systems for which no such standard, reference material, or
				checklist has been developed or identified under paragraph
				(1).
							.
			415.National
			 Institute of Standards and Technology cybersecurity research and
			 developmentSection 20 of the
			 National Institute of Standards and Technology Act (15 U.S.C. 278g–3)
			 is amended—
				(1)by redesignating
			 subsection (e) as subsection (f); and
				(2)by inserting after
			 subsection (d) the following:
					
						(e)Intramural
				security researchAs part of the research activities conducted in
				accordance with subsection (d)(3), the Institute shall—
							(1)conduct a research
				program to develop a unifying and standardized identity, privilege, and access
				control management framework for the execution of a wide variety of resource
				protection policies and that is amenable to implementation within a wide
				variety of existing and emerging computing environments;
							(2)carry out research
				associated with improving the security of information systems and
				networks;
							(3)carry out research
				associated with improving the testing, measurement, usability, and assurance of
				information systems and networks; and
							(4)carry out research
				associated with improving security of industrial control
				systems.
							.
				
